XOMA-PALOBIOFARMA

ROYALTY PURCHASE AGREEMENT

EXECUTION VERSION

 

[*] = Certain information contained in this document, marked by brackets, has
been omitted because it is both not material and would be competitively harmful
if publicly disclosed.

 

Exhibit 10.1



ROYALTY PURCHASE AGREEMENT

dated as of September 26, 2019

between

PALO BIOFARMA, S.L., as Seller,

and

XOMA (US) LLC, as Purchaser

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

Article I DEFINED TERMS AND RULES OF CONSTRUCTION1

Section 1.1Defined Terms.1

Section 1.2Rules of Construction.11

Article II PURCHASE AND SALE OF THE PURCHASED ROYALTY PAYMENTS12

Section 2.1Purchase and Sale.12

Section 2.2Purchase Price.13

Section 2.3No Assumed Obligations.13

Section 2.4Excluded Assets.13

Article III REPRESENTATIONS AND WARRANTIES OF SELLER13

Section 3.1Organization.13

Section 3.2No Conflicts.13

Section 3.3Authorization.14

Section 3.4Ownership.15

Section 3.5Governmental and Third Party Authorizations.15

Section 3.6No Litigation.15

Section 3.7Solvency; No Adverse Change.16

Section 3.8Tax Matters.16

Section 3.9No Brokers’ Fees.16

Section 3.10Compliance with Laws.16

Section 3.11Intellectual Property Matters.16

Section 3.12Novartis License Agreement.18

Section 3.13Other Matters.20

Section 3.14Margin Stock.21

Article IV REPRESENTATIONS AND WARRANTIES OF PURCHASER21

Section 4.1Organization.21

Section 4.2No Conflicts.21

Section 4.3Authorization.21

Section 4.4Governmental and Third-Party Authorizations.22

Section 4.5No Litigation.22

Section 4.6Novartis License Agreement.22

Article V COVENANTS22

Section 5.1Notices; Books and Records; Audit Right.22

Section 5.2Public Announcement; Use of Names.25

Section 5.4Commercially Reasonable Efforts; Further Assurances.25

Section 5.5Royalty Payments.27

Section 5.6License Agreements28

Section 5.7Termination of a License Agreement.32

Section 5.8Audits of Licensee Books and Records.32

Section 5.9Tax Matters.33

Section 5.10Existence.34

Section 5.11Remittance to Joint Escrow Account; Partial Reimbursement of
Expenses.35

Article VI THE CLOSING35

Section 6.1Closing.35

Section 6.2Conditions Applicable to Purchaser.35

Section 6.3Conditions Applicable to Seller.36

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page

Section 6.4Closing Deliverables of Seller.37

Section 6.5Closing Deliverables of Purchaser.37

Article VII INDEMNIFICATION38

Section 7.1Indemnification by Seller.38

Section 7.2Indemnification by Purchaser.38

Section 7.3Procedures.39

Section 7.4Exclusive Remedy.40

Section 7.5No Consequential Damages.40

Article VIII MISCELLANEOUS40

Section 8.1Termination.40

Section 8.2Survival.41

Section 8.3Specific Performance; Equitable Relief.41

Section 8.4Notices.41

Section 8.5Successors and Assigns.42

Section 8.6Nature of Relationship.42

Section 8.7Entire Agreement.42

Section 8.8Governing Law.43

Section 8.9Confidentiality.43

Section 8.10Severability.44

Section 8.11Counterparts.44

Section 8.12Amendments; No Waivers.44

Section 8.13Cumulative Remedies.44

Section 8.14Table of Contents and Headings.44

Section 8.15No Presumption Against Drafting Party.44

 

 

EXHIBIT LIST:

Exhibit A Bill of Sale

Exhibit B Form of Novartis Consent

Exhibit C Intellectual Property Matters

Exhibit D Novartis License Agreement

Exhibit E Form of Legal Opinion

Exhibit F Form of Press Release

 

ii

 

--------------------------------------------------------------------------------

 

ROYALTY PURCHASE AGREEMENT

This ROYALTY PURCHASE AGREEMENT (this “Agreement”) dated as of September 26,
2019 (the “Effective Date”), is between PALO BIOFARMA, S.L., a company organized
and existing under the laws of Spain, located at Plaza Cein, Polingo Industrial
Mocholi, 3110, Noain, Navarra, Spain (“Seller”), and XOMA (US) LLC, a Delaware
limited liability company with its principal place of business at 2200 Powell
Street, Suite 310, Emeryville, California 94608 (“Purchaser”).

W I T N E S E T H:

WHEREAS, pursuant to the Novartis License Agreement, the existence and receipt
of which is acknowledged by Purchaser, Seller has the right to receive certain
royalty payments from Novartis based on Net Sales arising from the sale of
Novartis Licensed Products (in each case, as defined below); and

WHEREAS, Seller desires to sell, assign, transfer, convey and grant to
Purchaser, free and clear of all Liens (as defined below), and Purchaser desires
to purchase, acquire and accept from Seller, full title to the Purchased Royalty
Payments (as defined below), upon the terms and subject to the conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto (each a “Party,” and collectively, the “Parties”) covenant and
agree as follows:

Article I
DEFINED TERMS AND RULES OF CONSTRUCTION

Section 1.1Defined Terms.

The following terms, as used herein, shall have the following respective
meanings:

“Accounts (as defined in the UCC)” means a right to payment of a monetary
obligation, whether or not earned by performance, (i) for property that has been
or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for
services rendered or to be rendered, (iii) for a policy of insurance issued or
to be issued, (iv) for a secondary obligation incurred or to be incurred, (v)
for energy provided or to be provided, (vi) for the use or hire of a vessel
under a charter or other contract, (vii) arising out of the use of a credit or
charge card or information contained on or for use with the card, or (viii) as
winnings in a lottery or other game of chance operated or sponsored by a State,
governmental unit of a State, or person licensed or authorized to operate the
game by a State or governmental unit of a State. The term includes
health-care-insurance receivables.

“Adverse Change” means any event, circumstance or change that could reasonably
be expected to result, individually or in the aggregate, in a material adverse
effect on: (a) the legality, validity or enforceability of any of the
Transaction Documents, the License Agreements or the first-priority security
interest granted pursuant to Section 2.1(c); (b) the right or ability of Seller
to perform any of its obligations under any of the Transaction Documents or
under any License Agreement; (c)

1

--------------------------------------------------------------------------------

 

the right or ability of Seller to exercise any of its rights or remedies under
any License Agreement; (d) the right or ability of Seller or Purchaser to
consummate the transactions contemplated hereunder or under any of the other
Transaction Documents to which it is a party; (e) the right or ability of
Purchaser to exercise any of its rights or remedies under any of the Transaction
Documents; (f) the Purchased Royalty Payments, including, without limitation, a
material adverse effect on the timing, amount or duration of the Purchased
Royalty Payments or the right of Purchaser to receive the Purchased Royalty
Payments; or (g) the Product IP Rights or the Products.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with such Person.

“Agreement” has the meaning set forth in the preamble.

“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.

“Bankruptcy Event” means the occurrence of any of the following in respect of a
Person: (a) an admission in writing by such Person of its inability to pay its
debts generally or a general assignment by such Person for the benefit of
creditors; (b) the inability to regularly pay its debt as they come due; (c) the
filing of any petition or answer by such Person seeking to adjudicate itself as
bankrupt or insolvent, or seeking for itself any liquidation, winding-up,
reorganization, corporate resolutions to address capital impairment events,
arrangement, adjustment, protection, relief or composition of such Person or its
debts under any Applicable Law relating to bankruptcy, insolvency, receivership,
winding-up, liquidation, reorganization, examination, relief of debtors,
corporate or corporation law, or other similar Applicable Law now or hereafter
in effect (including, but not limited to any proceedings under Spanish Act
22/2003, of July 9, on Insolvency; the Spanish Act 1/2010, of July 2, on
Corporations and Limited Liability Companies; or the European Regulation
2015/848, of May 20, 2015, on Insolvency Proceedings; or similar or related
regulation enacted in the state where such Person has assets, sufficient
connection or centre of main interests to seek or be declared under any such
proceedings), or seeking, consenting to or acquiescing in the entry of an order
for relief in any case under any such Applicable Law, or the appointment of or
taking possession by a receiver, insolvency administrator, trustee, custodian,
liquidator, examiner, assignee, sequestrator or other similar official for such
Person or for any substantial part of its property; (d) corporate or other
entity action taken by such Person to authorize any of the actions set forth in
clause (a) or clause (c) above; or (e) without the consent or acquiescence of
such Person, the entering of an order for relief or approving a petition for
relief or reorganization or any other petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or other
similar relief under any present or future bankruptcy, insolvency,
pre-insolvency, corporate, corporation or similar Applicable Law, or the filing
of any such petition against such Person, or, without the consent or
acquiescence of such Person, the entering of an order appointing a trustee,
custodian, receiver or liquidator of such Person or of all or any substantial
part of the property of such Person, in each case where such petition or order
shall remain unstayed or shall not have been stayed or dismissed within 90 days
from entry thereof; provided that in the case of an involuntary petition, such
Person has not challenged such petition within 90 days thereof.

2

 

--------------------------------------------------------------------------------

 

“Bill of Sale” means that certain bill of sale dated as of the Closing Date
executed by Seller and Purchaser substantially in the form attached hereto as
Exhibit A.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in California are authorized or required by Applicable
Law to remain closed.

“CDA” has the meaning set forth in Section 8.9.

“Closing” has the meaning set forth in Section 6.1.

“Closing Date” has the meaning set forth in Section 6.1.

"Commercially Reasonable Efforts" means, with respect to the efforts to be
expended by a Party with respect to any objective, the same reasonable,
diligent, good faith efforts to accomplish such objective as a commercially
reasonable Person of similar character would normally use to accomplish a
similar objective under similar circumstances. It is understood and agreed that
with respect to the research, development and license of a Product by Seller,
such efforts shall be substantially equivalent to those efforts and resources
commonly used by a commercially reasonable Person of similar character for
products owned by it or to which it has rights, which product is at a similar
stage in its development or product life and is of similar market potential.
Commercially Reasonable Efforts shall be determined on a market-by-market and
indication-by-indication basis for a particular Product, and it is anticipated
that the level of effort may be different for different markets, and may change
over time, reflecting changes in the status of the Product and the market(s)
involved.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Depository Bank” shall mean such bank or financial institution as may be agreed
between the Parties from time to time to serve as the escrow agent for the Joint
Escrow Account (the “Escrow Agent”).

“Disclosure Letter” means the letter (if any) delivered by Seller to Purchaser
at the Closing, in form and substance acceptable to Purchaser.

“Disputes” has the meaning set forth in Section 3.11(f).

“Dollar” or the sign “$” means United States dollars.

“EMA” shall mean the European Medicines Agency.

“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.3.

“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including

3

 

--------------------------------------------------------------------------------

 

supranational authority), commission, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including the FDA, the EMA and any other government authority in any
jurisdiction.

“IFRS” means International Financial Reporting Standards.

“Joint Escrow Account” shall mean the joint escrow account established and
maintained at the Depository Bank into which payments of the Novartis Royalty
Payments are to be remitted (under the terms of an escrow agreement to be agreed
upon by the parties, the “Escrow Agreement”) and the account from which the
Depository Bank transfers funds into the Purchaser Account and the Seller
Account in accordance with the terms of this Agreement. Purchaser shall be
responsible for all fees, expenses and costs associated with establishing and
maintaining the Escrow Agreement.

“Knowledge” means (a) with respect to Seller, the actual knowledge of [*], and
(b) with respect to Purchaser, the actual knowledge of [*], or, with respect to
(a) and (b) directly above, their respective successors in such positions, or,
in each case, to the extent any such person or position does not exist at any
time, the knowledge of another person with equivalent responsibility, regardless
of title; further in each case together with the knowledge that each such
individual would have reasonably obtained after making a reasonable inquiry with
respect to the particular matter in question.

“Licensee” means (a) any licensee under the Novartis License Agreement or a
Palobiofarma License Agreement and any successor or assignee thereunder, and (b)
with respect to any New License Agreement entered into by Seller in accordance
with the terms hereof, any licensee and any successor or permitted assignee
thereof.

“License Agreement” means the Novartis License Agreement, any Palobiofarma
License Agreement, and any New License Agreement.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or other
liability or performance of an obligation, including any conditional sale or any
sale with recourse. For purpose of clarity, this definition is not intended to
mean any option granted in the Novartis License Agreement or any government
march-in rights.

“Loss” means any loss, assessment, award, cause of action, claim, charge, cost,
expense (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses), fine, judgment, liability, obligation, penalty or
Set-off, excluding loss of profit.

“Net Sales” means:

(A) with respect to the Novartis License Agreement, the definition of “Net
Sales” as contained therein as of the date hereof.

(B) With respect to any Palobiofarma License Agreement or New License Agreement,
the definition of “Net Sales” as defined therein.

4

 

--------------------------------------------------------------------------------

 

(C) With respect to any internal development and sale by Seller of a
Palobiofarma Product or a Terminated Novartis Licensed Product, the definition
of “Net Sales” shall have the same meaning as the definition of “Net Sales” in
the Novartis License Agreement as of the date hereof, with the necessary changes
being made to replace all references to Novartis with Seller.

“New License Agreement” has the meaning set forth in Section 5.6(b).

“Novartis” means Novartis Pharma AG, a corporation (Aktiengesellschaft)
organized and existing under the laws of Switzerland, located at Lichtstrasse
35, CH-4056 Basel, Switzerland.

“Novartis Consent” means the Consent executed by Novartis substantially in the
form attached hereto as Exhibit D.

“Novartis License Agreement” means (a) that certain License Agreement by and
between Seller and Novartis made as of September 30, 2015, as amended from time
to time (the “Existing Novartis License Agreement”), and (b) any New License
Agreement relating to one or more of the Products licensed under the Existing
Novartis License Agreement (either now or in the future), as amended from time
to time.

“Novartis Licensed Patents” means “Licensor Patents” as defined as of the date
hereof in the Novartis License Agreement.

“Novartis Licensed Product” means (a) each “Product” as defined in the Novartis
License Agreement, and (b) in the case of a New License Agreement entered into
by Seller in accordance with the terms hereof relating to any of the products
listed directly above in subsection (a), the analogous term for “product,”
“licensed product,” “compound” or any comparable concept as defined in the
related New License Agreement.

“Novartis Royalty Payments” means:

(a) royalty payments of [*]% of the aggregate Net Sales of each Novartis
Licensed Product, or a Terminated Novartis Licensed Product (as such royalties
are paid by Novartis or the applicable payor), in any calendar year during the
Novartis Royalty Term (or the applicable royalty term for a New License
Agreement, or if a Terminated Novartis Licensed Product is developed internally
and sold by Seller or Third Parties on Seller’s behalf, then during the Royalty
Term) up to and including a maximum of $[*] and [*]% of the portion of Net Sales
of such Product above $[*], payable on a Product-by-Product basis for the
Novartis Royalty Term (or the applicable royalty term for a New License
Agreement, or if a Terminated Novartis Licensed Product is developed internally
and sold by Seller or Third Parties on Seller’s behalf, then during the Royalty
Term), including Purchaser’s applicable portion of any payments under a License
Agreement in lieu of such royalty payments (including any amounts payable
pursuant to indemnification obligations in lieu of such royalty payments), and
any overdue interest on any such royalty payments;

(b) all Accounts (as defined under the UCC) evidencing the rights to the
payments and amounts described in clause (a) above; and

(c) all Proceeds (as defined under the UCC) of any of the foregoing.

5

 

--------------------------------------------------------------------------------

 

For the avoidance of doubt, Novartis Royalty Payments shall exclude (i) the
Upfront Payment and (ii) the Milestone Payments, as defined in the Novartis
License Agreement.  Should the Novartis Royalty Payments on a Novartis Licensed
Product be reduced as described in [*] the Novartis License Agreement, the
Novartis Royalty Payments made to the Purchaser will be reduced proportionally
to the reduction. Notwithstanding the foregoing, in no event shall the Novartis
Royalty Payments be reduced to less than [*]% as a result of those reductions
and Seller shall not be required to make any Novartis Royalty Payments after the
expiration of the Novartis Royalty Term.

“Novartis Royalty Report” means “Sales & Royalty Report” as defined in the
Novartis Agreement as of the date hereof.

“Novartis Royalty Term” means “Royalty Term” as defined in Section 8.3 of the
Novartis License Agreement as of the date hereof.

“Palobiofarma License Agreement” means any license agreement entered into with
respect to the Palobiofarma Products, as amended from time to time (which may
include a License Agreement with Novartis as the Licensee if such Palobiofarma
Product is out-licensed to Novartis).

“Palobiofarma Licensee” means (a) any Licensee under a Palobiofarma License
Agreement and (b) with respect to any New License Agreement entered into by
Seller in accordance with the terms hereof, any Licensee party to the related
New License Agreement and any successor or permitted assignee thereunder.

“Palobiofarma Products” means [*].

“Palobiofarma Royalty Payments” means:

(a) royalty payments of [*]% of the aggregate Net Sales of any and all
Palobiofarma Products, in any calendar year during the Royalty Term (or the
applicable royalty term for a Palobiofarma License Agreement or a New License
Agreement), including Purchaser’s applicable portion of any payments under a
License Agreement in lieu of such royalty payments (including any amounts
payable pursuant to indemnification obligations in lieu of such royalty
payments), and any overdue interest on any such royalty payments;

(b) all Accounts (as defined under the UCC) evidencing the rights to the
payments and amounts described in clause (a) above; and

(c) all Proceeds (as defined under the UCC) of any of the foregoing.

For the avoidance of doubt, Palobiofarma Royalty Payments shall exclude any
equivalent to the Upfront Payment or the Milestone Payments as defined in the
Novartis License Agreement.

“Palobiofarma Royalty Report” means, with respect each Royalty Quarter, any
royalty report (including any certifications in respect thereof) required to be
prepared and delivered by a Palobiofarma Licensee to Seller pursuant to the
applicable Palobiofarma License Agreement.

6

 

--------------------------------------------------------------------------------

 

“Party” and “Parties” has the meaning set forth in the preamble.

“Patent Expiration Date” means, with respect to each Product on a
country-by-country basis, the date of expiration of the last-to-expire Valid
Claim of the Patent(s) covering such Product in the applicable country.

“Patents” means: (a) any United States and foreign patent applications and
patents; (b) any national, regional and international patent applications filed
from patent applications and patents included in (a), including any divisional
and continuation applications of the patent applications and patents included in
(a) and any continuation-in-part applications to the extent dominated by patent
applications and patents included in (a); (c) any and all patents that have
issued or in the future issue from patent applications included in (a) and (b);
and (d) any and all extensions or restorations by existing or future extension
or restoration mechanisms, including substitutions, reexaminations,
revalidations, reissues, renewals, and extensions thereof.

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office or any
other comparable Governmental Authority within or outside the U.S., for any
Product IP Rights that are Patents.

“Permitted Liens” means any Liens created, permitted or required by the
Transaction Documents in favor of Purchaser or its Affiliates.

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

“Proceeds (as defined in the UCC)” means the following property: (A) whatever is
acquired upon the sale, lease, license, exchange, or other disposition of
collateral; (B) whatever is collected on, or distributed on account of,
collateral; (C) rights arising out of collateral; (D) to the extent of the value
of collateral, claims arising out of the loss, nonconformity, or interference
with the use of, defects or infringement of rights in, or damage to, the
collateral; or (E) to the extent of the value of collateral and to the extent
payable to the debtor or the secured party, insurance payable by reason of the
loss or nonconformity of, defects or infringement of rights in, or damage to,
the collateral.

“Product” means each of the Novartis Licensed Products and Palobiofarma
Products.

“Product IP Rights” means, all intellectual property rights owned or controlled
by Seller relating to the Products, arising from or associated with the
following, whether protected, created or arising under the laws of the United
States or any other jurisdiction: (a) trade names, trademarks and service marks
(registered and unregistered), domain names and other Internet addresses or
identifiers, trade dress and similar rights, and applications (including intent
to use applications and similar reservations of marks and all goodwill
associated therewith) to register any of the foregoing (collectively,
“Trademarks”); (b) patents, inventor certificates, patent applications
(including provisionals, continuations, divisionals, and continuations in part),
utility models and rights equivalent thereto, patents issuing from any
applications, reissues, reexaminations, extensions (including patent term
extension, supplemental protection certificates, and any extension of term

7

 

--------------------------------------------------------------------------------

 

by any appropriate Governmental Authority), and post-grant proceedings and all
foreign equivalents thereof (collectively, “Patents”); (c) copyrights
(registered and unregistered) and applications for registration (collectively,
“Copyrights”); (d) trade secrets, know-how, inventions, methods, processes and
processing instructions, technical data, specifications, research and
development information, technology including rights and licenses, product
roadmaps, customer lists and any other information, in each case to the extent
any of the foregoing derives economic value (actual or potential) from not being
generally known to other persons who can obtain economic value from its
disclosure or use, excluding any Copyrights or Patents that may cover or protect
any of the foregoing (collectively, “Trade Secrets”); and (e) moral rights,
publicity rights, data base rights and any other proprietary or intellectual
property rights of any kind or nature that do not comprise or are not protected
by Trademarks, Patents, Copyrights or Trade Secrets.

“Product Patent” means a Patent or patent application applicable to a Product
and listed in Exhibit C.

“Purchased Royalty Payments” means Novartis Royalty Payments and Palobiofarma
Royalty Payments, as applicable.

“Purchase Price” has the meaning set forth in Section 2.2.

“Purchaser” has the meaning set forth in the preamble.

“Purchaser Account” means Purchaser’s deposit account with Silicon Valley Bank
which account Purchaser may change from time to time by furnishing written
notice to Seller and the Escrow Agent.

“Purchaser Indemnified Party” has the meaning set forth in Section 7.1.

“Recoveries” has the meaning set forth in Section 5.5(e)(iii).

“Regulatory Agency” means a Governmental Authority with responsibility for the
approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals in any jurisdiction.

“Regulatory Approvals” means, collectively, all regulatory approvals,
registrations, certificates, authorizations, permits and supplements thereto, as
well as associated materials (including the product dossier) pursuant to which
any Products (subject to any applicable License Agreement) may be researched,
developed, manufactured, used, marketed, imported, exported, sold and
distributed in a jurisdiction, issued by the appropriate Regulatory Agency.

“Royalty Quarter” means the three-month period ending on the last day of each of
March, June, September and December of each calendar year (or, with respect to
any Product subject to a Palobiofarma License Agreement, such other definition
of Royalty Quarter as contained in a Palobiofarma License Agreement as is
applicable).

“Royalty Report” means any report summarizing the Net Sales of each Product
during the relevant Royalty Quarter on a country-by-country basis, and the
royalties payable, which shall have accrued hereunder with respect to such Net
Sales.

8

 

--------------------------------------------------------------------------------

 

“Royalty Term” means, with respect to any Product, on a Product-by-Product and
country-by-country basis, the term commencing on the date of the first
commercial sale of such Product in such country until the later of (a) the
expiration of the last to expire Valid Claim of the applicable Product Patents
and (b) ten (10) years from the date of such first commercial sale of such
Product in such country.

“SEC” means the U.S. Securities and Exchange Commission.

“Seller” has the meaning set forth in the preamble.

“Seller Account” means the Seller’s account with CaixaBank which account Seller
may change from time to time by furnishing written notice to Purchaser and the
Escrow Agent.

“Seller Indemnified Party” has the meaning set forth in Section 7.2.

“Set-off” means any set-off, off-set, rescission, counterclaim, credit,
reduction, or deduction, including any such item caused by Seller’s breach of a
License Agreement that reduces the amount of royalties payable by the applicable
Licensee under the applicable License Agreement.

“Sublicensee” means any licensee of the Licensee under the Novartis License
Agreement, a Palobiofarma License Agreement or a New License Agreement.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Tax” or “Taxes” means any federal, state, local or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, abandoned property, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not.

“Terminated Novartis Licensed Product” means a Novartis Licensed Product that is
terminated by Novartis pursuant to Section 12.3 of the Novartis License
Agreement such that it is no longer a Novartis Licensed Product under the
Novartis License Agreement.

“Third Party” shall mean any Person other than Seller or Purchaser or their
respective Affiliates.

“Third Party Patents” shall mean, with respect to any Third Party, any and all
issued patents and pending patent applications as of the date of this Agreement,
including all provisional applications, substitutions, continuations,
continuations-in-part, divisions, and renewals, all letters patent granted
thereon, and all patents-of-addition, reissues, reexaminations and extensions or
restorations by existing or future extension or restoration mechanisms
(including regulatory

9

 

--------------------------------------------------------------------------------

 

extensions), and all supplementary protection certificates, together with any
foreign counterparts thereof anywhere in the world, of such Third Party.

“Transaction Documents” means this Agreement, the Bill of Sale, the CDA, the
Disclosure Letter (if any) and the Novartis Consent.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware; provided that if with respect to any financing statement or
by reason of any provisions of Applicable Law, the perfection or the effect of
perfection or non-perfection of the first priority security interest or any
portion thereof granted pursuant to Section 2.1(d) is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
the State of Delaware, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
this Agreement and any financing statement relating to such perfection or effect
of perfection or non-perfection.

“U.S.” or “United States” means the United States of America, its fifty (50)
states, each territory thereof and the District of Columbia.

“Valid Claim” means a claim of any unexpired Patent that has not been withdrawn,
canceled or disclaimed nor held to be invalid or unenforceable by a court or
tribunal of competent jurisdiction in an unappealed or unappealable decision or,
in the case of any patent application, that has not been finally rejected in an
appealed or unappealable decision by the relevant patent office.

Section 1.2Rules of Construction.

 

Unless the context otherwise requires, in this Agreement:

 

(a)A term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with IFRS.

(b)Unless otherwise defined, all terms that are defined in the UCC shall have
the meanings stated in the UCC.

(c)Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders.

(d)The definitions of terms shall apply equally to the singular and plural forms
of the terms defined.

(e)The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.

(f)Unless otherwise specified, references to an agreement or other document
include references to such agreement or document as from time to time amended,
restated, reformed, supplemented or otherwise modified in accordance with the
terms thereof (subject to any restrictions on such amendments, restatements,
reformations, supplements or modifications set forth herein or in any of the
other Transaction Documents) and include any annexes, exhibits and schedules
attached thereto.

10

 

--------------------------------------------------------------------------------

 

(g)References to any Applicable Law shall include such Applicable Law as from
time to time in effect, including any amendment, modification, codification,
replacement or reenactment thereof or any substitution therefor.

(h)References to any Person shall be construed to include such Person’s
successors and permitted assigns (subject to any restrictions on assignment,
transfer or delegation set forth herein or in any of the other Transaction
Documents), and any reference to a Person in a particular capacity excludes such
Person in other capacities.

(i)The word “will” shall be construed to have the same meaning and effect as the
word “shall”.

(j)The words “hereof”, “herein”, “hereunder” and similar terms when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof, and Article, Section and Exhibit references herein are
references to Articles and Sections of, and Exhibits to, this Agreement unless
otherwise specified.

(k)In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.

(l)Where any payment is to be made, any funds are to be applied or any
calculation is to be made under this Agreement on a day that is not a Business
Day, unless this Agreement otherwise provides, such payment shall be made, such
funds shall be applied and such calculation shall be made on the succeeding
Business Day, and payments shall be adjusted accordingly.

(m)Any reference herein to a term that is defined by reference to its meaning in
the License Agreement shall refer to such term’s meaning in the License
Agreement (including any other defined terms in such License Agreement that are
included in such term’s meaning thereunder) as in existence on the date hereof.

Article II
PURCHASE AND SALE OF THE PURCHASED ROYALTY PAYMENTS

Section 2.1Purchase and Sale.

(a)Subject to the terms and conditions of this Agreement, on the Closing Date,
Seller hereby sells, assigns, transfers and conveys to Purchaser, and Purchaser
hereby purchases, acquires and accepts from Seller, full title to all of
Seller’s rights, title and interest in and to the Purchased Royalty Payments,
free and clear of any and all Liens, other than Permitted Liens.

(b)Seller and Purchaser intend and agree that the sale, assignment, transfer and
conveyance of the Purchased Royalty Payments under this Agreement shall be, and
are, a true, complete, absolute and irrevocable assignment and sale by Seller to
Purchaser of the Purchased Royalty Payments and that such assignment and sale
shall provide Purchaser with the full benefits of ownership of the Purchased
Royalty Payments. Neither Seller nor Purchaser

11

 

--------------------------------------------------------------------------------

 

intends the transactions contemplated under the Transaction Documents to be, or
for any purpose to be characterized as, a loan from Purchaser to Seller or a
pledge or assignment. Seller waives any right to contest or otherwise assert
that this Agreement does not constitute a true, complete, absolute and
irrevocable sale and assignment by Seller to Purchaser of the Purchased Royalty
Payments under Applicable Law, which waiver shall be enforceable against Seller
in any Bankruptcy Event in respect of Seller, except if applicable U.S. law
requires otherwise. The sale, assignment, transfer, conveyance and granting of
the Purchased Royalty Payments shall be reflected on Seller’s financial
statements and other records as a sale of assets to Purchaser.

(c)Notwithstanding the foregoing Section 2.1(b), if the transfer contemplated by
this Agreement is held by a Third Party not to be a true sale, and despite the
Parties’ right and obligation to challenge such recharacterization, Seller
hereby grants and pledges to Purchaser, as security for its obligations created
hereunder, a first priority security interest in and to all of Seller’s right,
title and interest in, to and under the Purchased Royalty Payments, whether now
owned or hereafter acquired, and any Proceeds thereof (as such term is defined
in the UCC) and, solely in such event, this Agreement shall constitute a
security agreement. In furtherance of such grant of security interest, Seller
hereby authorizes Purchaser or its designee, and Seller shall reasonably
cooperate with Purchaser, to execute, record and file, and consents to Purchaser
or its designee executing, recording and filing, at Purchaser’s sole cost and
expense, financing statements in the appropriate filing offices under the UCC
(and continuation statements with respect to such financing statements when
applicable), and amendments thereto or assignments thereof, in such manner and
in such jurisdictions as are necessary or appropriate to evidence and perfect
the sale of the Purchased Royalty Payments and the back-up security interest in
the Purchased Royalty Payments granted by Seller to Purchaser under this Section
2.1(c).

Section 2.2Purchase Price.

In full consideration for the sale, assignment, transfer and conveyance of the
Purchased Royalty Payments, and subject to the terms and conditions set forth
herein, Purchaser shall pay (or cause to be paid) to Seller, or Seller’s
designee, on the Closing Date, the sum of Ten Million Dollars ($10,000,000), in
immediately available funds by wire transfer to Seller Account (the “Purchase
Price”) of which [*] will be wired directly to Seller (net of the amount
specified in Section 5.11(e) if so elected by Purchaser) and [*] will be wired
to the United States Internal Revenue Service to cover potential withholding
obligations.  Purchaser acknowledges and agrees that [*] of the Purchase Price
may be [*].

Section 2.3No Assumed Obligations.

Notwithstanding any provision in this Agreement or any other writing to the
contrary, Purchaser is purchasing, acquiring and accepting only the Purchased
Royalty Payments and is not assuming any liability or obligation of Seller or
any of Seller’s Affiliates of whatever nature, whether presently in existence or
arising or asserted hereafter, whether known or unknown (including any liability
or obligation of Seller under a License Agreement and any payments required to
be made to Third Parties). All such liabilities and obligations shall be
retained by and remain liabilities and obligations of Seller or its Affiliates,
as the case may be (the “Excluded Liabilities and Obligations”).

Section 2.4Excluded Assets.

Purchaser does not, by purchase, acquisition or acceptance of the rights, title
or interest granted hereunder or otherwise pursuant to any of the Transaction
Documents, purchase, acquire or accept any assets or rights, contract or
otherwise, of Seller other than the Purchased Royalty Payments.

12

 

--------------------------------------------------------------------------------

 

Article III
REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Disclosure Letter, Seller hereby represents and
warrants to Purchaser as of the date hereof and affirms that such will be true
and accurate as of the date of Closing as follows:

Section 3.1Organization.

Seller is a corporation duly organized, validly existing and in good standing
under the laws of Spain and has all powers and authority, and all licenses,
permits, franchises, authorizations, consents and approvals, required to own its
property and conduct its business as now conducted and to exercise its rights
and to perform its obligations under the Novartis License Agreement and the
Transaction Documents. Seller is duly qualified to transact business and is in
good standing in each jurisdiction in which such qualification or good standing
is required by Applicable Law (except where the failure to be so qualified or in
good standing could not reasonably be expected to result in an Adverse Change).

Section 3.2No Conflicts.

(a)None of the execution and delivery by Seller of any of the Transaction
Documents, the performance by Seller of the obligations contemplated hereby or
thereby or the consummation of the transactions contemplated by this Agreement
or any of the other Transaction Documents will: (i) contravene, conflict with,
result in a breach, violation, cancellation or termination of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy or obtain any
additional rights under, or accelerate the maturity or performance of or payment
under, in any respect, (1) any Spanish Applicable Law (except applicable
bankruptcy legislation) or any judgment, order, writ, decree, permit or license
of any Governmental Authority, in any case, applicable to Seller or any of its
Affiliates, the Purchased Royalty Payments, or to which Seller’s or any of its
Affiliates’ respective assets or properties may be subject or bound, (2) any
term or provision of any contract, agreement, indenture, lease, license, deed,
commitment, obligation or instrument to which Seller or any of its Affiliates is
a party or by which Seller or any of its Affiliates or any of their respective
assets or properties is bound or committed (including a License Agreement) or
(3) any term or provision of any of the organizational documents of Seller; (ii)
except for the filing of the UCC-1 financing statements required hereunder,
require any notification to, filing with, or consent of, any Person or
Governmental Authority; (iii) give rise to any additional right of termination,
cancellation or acceleration of any right or obligation of Seller or any of its
Affiliates or any other Person, or to a loss of any benefit relating to the
Purchased Royalty Payments; or (iv) except as provided in any of the Transaction
Documents, result in or require the creation or imposition of any Lien on the
Product IP Rights, the Products, the Novartis License Agreement, the Purchased
Royalty Payments.

(b)Except for Permitted Liens, Seller has not granted, nor does there exist, any
Lien on the Transaction Documents, the Novartis License Agreement, the Purchased
Royalty Payments, the Product IP Rights, or the Products.

13

 

--------------------------------------------------------------------------------

 

Section 3.3Authorization.

(a) Seller has the legal right to enter into this Agreement and each of the
other Transaction Documents, including, without limitation, upon receipt of the
Novartis Consent in proper form, the right to sell, assign, transfer and convey
the Purchased Royalty Payments to Purchaser as contemplated hereby and by the
other Transaction Documents

(b)Seller has all power and authority to execute and deliver, and perform its
obligations under, each of the Transaction Documents and to consummate the
transactions contemplated by this Agreement and the other Transaction Documents.
Seller has passed all corporate resolutions at shareholder or board level for
these purposes (including, but not limited to, where applicable, to the
shareholders meeting resolution under article 160(f) of the Spanish Act 1/2010,
of July 2, on Corporations and Private Limited Companies). The execution and
delivery of each of the Transaction Documents and the performance by Seller of
its obligations hereunder and thereunder have been duly authorized by Seller.
Each of the Transaction Documents has been, and will be (as applicable), duly
executed and delivered by Seller. Each of the Transaction Documents constitutes
and will constitute (as applicable) when executed and delivered by Seller, the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar Applicable Laws affecting
creditors’ rights generally and general equitable principles.

Section 3.4Ownership.

 

(a)Seller is the exclusive owner of the entire right, title (legal and
equitable) and interest in, to and under the Purchased Royalty Payments and has
good and valid title thereto, free and clear of all Liens (other than Permitted
Liens). The Purchased Royalty Payments, in whole or in part, have not been
pledged, sold, subjected to a call option, assigned, transferred, conveyed or
granted by Seller to any Person other than Purchaser. Upon receipt of the
Novartis Consent in proper form, Seller has full right to sell, assign, transfer
and convey the Purchased Royalty Payments to Purchaser. Upon the sale,
assignment, transfer and conveyance by Seller of the Purchased Royalty Payments
to Purchaser, Purchaser shall acquire good, valid and marketable title to the
Purchased Royalty Payments free and clear of all Liens (other than Permitted
Liens), and, subject to those rights retained by Seller pursuant to this
Agreement, shall be the exclusive owner of the Purchased Royalty Payments.

(b)No Person other than Purchaser shall have any right to receive the Purchased
Royalty Payments payable under this Agreement and the License Agreements (other
than to the extent Purchaser assigns its right to receive such Purchased Royalty
Payments to any other Person as permitted herein).

Section 3.5Governmental and Third Party Authorizations.

The execution and delivery by Seller of the Transaction Documents, the
performance by Seller of its obligations hereunder and thereunder and the
consummation of any of the transactions contemplated hereunder and thereunder
(including the sale, assignment, transfer and conveyance of the Purchased
Royalty Payments to Purchaser) do not require any consent, approval, license,
order, authorization or declaration from, notice to, action or registration by
or filing with any

14

 

--------------------------------------------------------------------------------

 

Governmental Authority or any other Person, except for the filing of UCC
financing statements, the Novartis Consent, and any consent, approval, license,
order, authorization or declaration previously obtained.

Section 3.6No Litigation.

There is no (a) action, suit, arbitration proceeding, claim, demand, citation,
summons, subpoena, investigation or other proceeding (whether civil, criminal,
administrative, regulatory, investigative or informal) pending or, to the
Knowledge of Seller, threatened, against, relating to or affecting any Product,
any Product IP Rights, or the Purchased Royalty Payments, at law or in equity,
or (b) inquiry or investigation (whether civil, criminal, administrative,
regulatory, investigative or informal) by or before a Governmental Authority
pending or, to the Knowledge of Seller, threatened against, relating to or
affecting any Product, any Product IP Rights, or the Purchased Royalty Payments,
that, in each case, (i) could reasonably be expected to result in an Adverse
Change, or (ii) challenges or seeks to prevent, enjoin, alter, delay, make
illegal or otherwise interfere with the consummation of any of the transactions
contemplated by any of the Transaction Documents. To the Knowledge of Seller, no
event has occurred or circumstance exists that may give rise to or serve as a
basis for the commencement of any such action, suit, arbitration, proceeding,
claim, demand, citation, summons, subpoena, investigation, or other proceeding.

Section 3.7Solvency; No Adverse Change.

Seller has determined that, and by virtue of its entering into the transactions
contemplated by the Transaction Documents and its authorization, execution and
delivery of the Transaction Documents, Seller’s incurrence of any liability
hereunder or thereunder or contemplated hereby or thereby is in its own best
interests. Upon Closing, (a) the present fair saleable value of Seller’s
property and assets will be greater than the sum of its debts, liabilities and
other obligations, including contingent liabilities, (b) the present fair
saleable value of Seller’s property and assets will be greater than the amount
that would be required to pay its probable liabilities on its existing debts,
liabilities and other obligations, including contingent liabilities, as they
become absolute and matured, (c) Seller will be able to realize upon its assets
and regularly pay its debts, liabilities and other obligations, including
contingent obligations, as they mature, (d) Seller will not be rendered
insolvent, will have under Applicable Law sufficient capital with which to
engage in its business and will not be unable to pay its debts as they mature
(and Seller’s net worth is not and shall not become lower than the capital stock
as a result of its entering into the transactions contemplated by the
Transaction Documents), (e) Seller has not incurred, will not incur and does not
have any present plans or intentions to incur debts, liabilities or other
obligations beyond its ability to pay such debts, liabilities or other
obligations as they become absolute and matured, (f) Seller will not have become
subject to any Bankruptcy Event, and (g) Seller will not have been rendered
insolvent. No step has been taken or is intended by Seller or, to the Knowledge
of Seller, any other Person to make Seller subject to a Bankruptcy Event. To the
Knowledge of Seller, no event has occurred and no condition exists that could
reasonably be expected to result in an Adverse Change.

Section 3.8Tax Matters.

Seller has filed (or caused to be filed) all Tax returns and reports required by
Applicable Law to have been filed by it, and all such Tax returns and reports
are true, correct and complete, and Seller has paid all Taxes required to be
paid by it, except for any such Taxes that are not yet due or delinquent. There
are no Liens for Taxes upon the Purchased Royalty Payments.

15

 

--------------------------------------------------------------------------------

 

Section 3.9No Brokers’ Fees.

Seller has not taken any action that would entitle any Person to any commission
or broker’s fee in connection with the transactions contemplated by the
Transaction Documents.

Section 3.10Compliance with Laws.

Seller (a) has not violated, is not in violation of, or has not been given
notice of any violation of, and (b) is not subject to, is not under
investigation with respect to, or has not been threatened to be charged with or
been given notice of any violation of, any Applicable Law, judgment, order,
writ, decree, injunction, stipulation, consent order, permit or license granted,
issued or entered by any Governmental Authority, in each case with respect to
clauses (a) and (b) above, that could reasonably be expected, individually or in
the aggregate, to result in an Adverse Change. Seller is in material compliance
with the requirements of all Applicable Laws a breach of any of which could
reasonably be expected to result in an Adverse Change.

Section 3.11Intellectual Property Matters.

(a)Exhibit C sets forth an accurate and complete list of all Product Patents,
including for each such Product Patent: (i) the jurisdictions in which such
Product Patent is pending, allowed, granted or issued, (ii) the patent number or
pending patent application serial number, (iii) the scheduled expiration date of
such issued Product Patent, including extensions granted and applied for, and
(iv) the owner of such Product Patent.

(b)To the Knowledge of Seller, the Product Patents are valid and enforceable,
and in full force and effect. Each claim of any issued Product Patent is a Valid
Claim.

(c)Seller is the exclusive owner of all right, title and interest in each of the
Product Patents, subject to the Permitted Liens and rights granted to Novartis
under the Novartis License Agreement. Other than pursuant to 35 U.S.C. § 200 et
seq. and the License Agreement, Seller has not pledged, assigned, sold,
licensed, conveyed, granted, or otherwise transferred any rights to any of the
Product Patents to any Person.

(d)There are no unpaid maintenance or renewal fees payable to any Third Party
that currently are overdue for any of the Product Patents. No Product Patents
have lapsed or been abandoned, cancelled or expired. Each individual associated
with the filing and prosecution of the Patents, including the named inventors of
the Product Patents, has to Seller’s Knowledge complied in all material respects
with all applicable duties of candor and good faith in dealing with any Patent
Office, including any duty to disclose to any Patent Office all information
known by such inventors to be material to the patentability of each of the
Product Patents (including any relevant prior art), in each case, in those
jurisdictions where such duties exist. To the Knowledge of Seller, there is no
Person who is or claims to be an inventor of any of the Product Patents who is
not a named inventor thereof.

(e)Subsequent to the issuance of any of the Product Patents, neither Seller nor,
to the Knowledge of Seller, Novartis or any Sublicensee has filed any disclaimer
or made or permitted any other voluntary reduction in the scope of such Product
Patent. Seller has not been and is not currently involved in any interference,
re-examination, opposition, derivation or other post-grant proceedings involving
any of the Product Patents, and to Seller’s Knowledge no

16

 

--------------------------------------------------------------------------------

 

allowable or allowed subject matter of the Product Patents is subject to any
competing conception claims of allowable or allowed subject matter of any
Patents of any Third Party.

(f)With the exception of: (i) ex parte patent prosecution with respect to the
Product Patents and (ii) and proceedings before any Regulatory Agency with
respect to the Products being prosecuted by Seller or a Licensee, there is no
opposition, interference, reexamination, derivation or other post-grant
proceeding, injunction, claim, suit, action, citation, summon, subpoena,
hearing, inquiry, investigation (by the International Trade Commission or
otherwise), complaint, arbitration, mediation, demand, decree or other dispute,
disagreement, proceeding or claim (collectively, “Disputes”) pending or, to the
Knowledge of Seller, threatened, challenging the legality, validity,
enforceability or ownership of or otherwise relating to any of the Product IP
Rights (including the Product Patents) or that could give rise to any Set-off
against the Purchased Royalty Payments. There are no Disputes pending, or to the
Knowledge of Seller, threatened, involving Seller and any Product, or, to the
Knowledge of Seller, pending or threatened against any other Person (including
Novartis and any Sublicensees) and relating to any Product. Neither any of the
Product IP Rights (including the Patents) nor any Products is subject to any
outstanding injunction, judgment, order, decree, ruling, settlement or other
disposition of a Dispute. Seller has not commissioned, nor has it received, any
written legal opinion that alleges that an issued Patent within the Product
Patents is invalid or unenforceable.

(g)There is no pending or, to the Knowledge of Seller, threatened, and no event
has occurred or circumstance exists that (with or without notice or lapse of
time, or both) could reasonably be expected to give rise to or serve as a basis
for any, action, suit or proceeding, or any investigation or claim by any Person
that claims that the manufacture, use, marketing, sale, offer for sale,
importation or distribution of any Product does or could infringe on any Patent
or other intellectual property rights of any other Person or constitute
misappropriation of any other Person’s trade secrets or other intellectual
property rights. To the Knowledge of Seller, there are no issued Patents owned
by any Third Party that limit or would be infringed by or otherwise violated by
the manufacture, use, marketing, sale, offer for sale, importation or
distribution of any Product, and, to the Knowledge of Seller, there are no
pending patent applications owned by any Third Party containing claims that, if
a Patent issues thereon, would limit or be infringed by or otherwise violated by
the manufacture, use, marketing, sale, offer for sale, importation or
distribution of any Product.

(h)To the Knowledge of Seller, no Person has infringed or otherwise violated, or
is infringing or otherwise violating, any Product IP Rights. Seller has not
received any notice of infringement of any Product IP Rights.

(i)Each of Seller and, to the Knowledge of Seller, Novartis has taken all
reasonable precautions to protect the secrecy, confidentiality and/or value of
any Product IP Rights that are know-how or other trade secrets.

(j)Except for the Product Patents, neither Seller nor any of Seller’s Affiliates
owns or licenses any Patents that, absent a license, would be infringed by the
manufacture, use, sale, offer for sale or importation of any Product.

17

 

--------------------------------------------------------------------------------

 

(k)Seller has not commissioned, nor has it received, any written legal opinion
relating to any Product or Product Patent, including any freedom-to-operate,
product clearance, patentability or right-to-use opinion.

Section 3.12Novartis License Agreement.

(a)Other than the Transaction Documents and the Novartis License Agreement,
there is no contract, agreement or other arrangement (whether written or oral)
to which Seller or any of its Affiliates is a party or by which any of their
respective assets or properties is bound or committed (i) that affects or
otherwise relates to the Purchased Royalty Payments or the Novartis License
Agreement as it relates to the Purchased Royalty Payments (ii) that affects or
otherwise relates to the Product IP Rights other than [*], or (ii) for which
breach, nonperformance, termination, cancellation or failure to renew could
reasonably be expected to result in an Adverse Change. The Novartis License
Agreement does not create a Lien on the Purchased Royalty Payments or the
Product IP Rights.

(b)Attached hereto as Exhibit D, are (i) true, correct and complete copies of
the Novartis License Agreement and any confidentiality agreement relating
thereto, as in effect on the date hereof, and there have been no amendments or
modifications to such agreements which are not reflected in such Exhibit D, and
(ii) all material notices and correspondence with Novartis since January 1,
2015.

(c)The Novartis License Agreement is in full force and effect and is the legal,
valid and binding obligation of Seller and Novartis, enforceable against Seller
and Novartis in accordance with its terms, subject, as to the enforcement of
remedies, to bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors’ rights generally and general equitable
principles. The execution and delivery of, and performance of obligations under,
the Novartis License Agreement were and are within the powers of Seller and
Novartis. The Novartis License Agreement was duly authorized by all necessary
action on the part of, and validly executed and delivered by, Seller and, to
Seller’s Knowledge, Novartis. Following the execution and delivery of the
Transaction Documents and the performance of the Parties’ rights and obligations
under this Agreement and the other Transaction Documents, the Novartis License
Agreement will continue in full force and effect, without modification, except
as expressly set forth in the Novartis Consent as specified in the Transaction
Documents, and shall remain the legal, valid and binding obligation of Seller
and Novartis, enforceable against Seller and Novartis in accordance with its
terms, subject, as to the enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar Spanish Applicable Laws affecting
creditors’ rights generally and general equitable principles. Novartis has not
notified Seller, in writing or otherwise, that the transactions contemplated by
the Transaction Documents could result in a breach, violation, cancellation or
termination of, constitute a default under, or give Novartis the right to
exercise any remedy or obtain any additional rights under, the Novartis License
Agreement, or that the Novartis License Agreement is not enforceable against
Novartis, in whole or in part. Except as set forth in the Novartis Consent,
neither Novartis nor any other Person has any right to consent to, approve,
review or receive notice of the execution and delivery of the Transaction
Documents and the performance of the Parties’ rights and obligations hereunder
and thereunder.

18

 

--------------------------------------------------------------------------------

 

(d)Neither Seller, and to the Knowledge of Seller, nor Novartis are in breach or
violation of or in default under or have previously been in breach or violation
of or in default under, the Novartis License Agreement. Seller has not received
or sent any notice (i) regarding the termination, breach, default or violation
of, or the intention to terminate, breach, default, or violate, the Novartis
License Agreement, in whole or in part; (ii) that any event has occurred that,
with notice or the passage of time or both, would constitute a default under the
Novartis License Agreement; (iii) challenging the legality, validity or
enforceability of the Novartis License Agreement or Novartis’ obligation to pay
the Novartis Royalty Payments thereunder; (iv) asserting that Seller or Novartis
is in default of their obligations thereunder; or (v) regarding infringement
under the Novartis License Agreement. Seller has no intention of terminating the
Novartis License Agreement. To the Knowledge of Seller, no event has occurred
that, with notice or the passage of time or both, would (1) give Novartis the
right to cease paying Novartis Royalty Payments, (2) give Novartis or Seller the
right to terminate the Novartis License Agreement, or (3) constitute or give
rise to any breach or default in the performance of the Novartis License
Agreement by Seller or Novartis.

(e)Seller has not waived any rights or defaults under the Novartis License
Agreement or released Novartis, in whole or in part, from any of its obligations
thereunder. There are no waivers, or modifications (or pending requests
therefor) in respect of the Novartis License Agreement. Other than those
modifications in place at the time of this Agreement, neither Seller nor
Novartis has agreed to further amend or waive any provision of the Novartis
License Agreement, and there is no current proposal to do so.

(f)Except as provided in the Novartis License Agreement, Seller is not a party
to any agreement providing for a sharing of, or providing for, or permitting any
Set-off against, the Novartis Royalty Payments. Except as provided in the
Novartis License Agreement, Novartis does not have any right of Set-off under
any contract or other agreement with Seller against the Novartis Royalty
Payments or any other amounts payable to Seller pursuant to the Novartis License
Agreement. Novartis has not exercised, and, to the Knowledge of Seller, has not
had the right to exercise, and no event or condition exists that, upon notice or
passage of time or both, could reasonably be expected to permit Novartis to
exercise, any Set-off against the Novartis Royalty Payments or any other amounts
payable to Seller under the Novartis License Agreement.

(g)Except as contemplated by Section 2.1 hereof, Seller (i) has not assigned,
sold, conveyed, granted or otherwise transferred any of its rights or
obligations, in whole or in part, under the Novartis License Agreement and (ii)
has not granted, incurred or suffered to exist any Liens (other than Permitted
Liens) on the Novartis License Agreement or any of its rights thereunder or on
any of the Purchased Royalty Payments. Except as contemplated by Section 2.1
hereof, no Person other than Seller and its successors, assigns, and heirs is
entitled to receive any of the royalties and other amounts payable by Novartis
under the Novartis License Agreement.

(h)Seller has not consented to any assignment, pledge, sale or other transfer
(including licenses) by Novartis of any of Novartis’s rights or obligations
under the Novartis License Agreement, and, to the Knowledge of Seller there is
not any such assignment, pledge, sale or other transfer (including licenses) by
Novartis. Seller has not received any notice from Novartis, nor does Seller have
any Knowledge, of Novartis’s intent to pledge, assign, sell,

19

 

--------------------------------------------------------------------------------

 

convey, grant, or otherwise transfer (including license) any of Novartis’s
rights or obligations under the Novartis License Agreement.

(i)Neither Seller nor Novartis has made any claim of indemnification under the
Novartis License Agreement.

(j)Seller has not exercised its rights to conduct an audit under the Novartis
License Agreement.

(k)To Seller’s Knowledge, Novartis has complied with any applicable obligations
to develop the Novartis Licensed Products and to seek to obtain Regulatory
Approval for the Novartis Licensed Products pursuant to the Novartis License
Agreement.

Section 3.13Other Matters.

 

(a)Seller’s exact legal name is PALO BIOFARMA, S.L. Seller’s principal place of
business is, and since such date of organization has been, located in, and its
jurisdiction of organization is, and since such date of organization has been,
Spain. Since such date of organization, Seller has not been the subject of any
merger or corporate or other reorganization in which its identity or status was
materially changed, except in each case when it was the surviving or resulting
Person.

(b)The claims and rights of Purchaser created by the Transaction Documents in
and to the Purchased Royalty Payments are not and shall not be subordinated by
Seller or any agreements to which Seller is subject to any creditor of Seller or
any other Person (other than as a result of Purchaser’s own election).

(c)Neither Seller nor any of its Affiliates has exercised any right of Set-off,
upon or with respect to the Purchased Royalty Payments or agreed to do or suffer
to exist any of the foregoing.  Neither Seller nor any of its Affiliates are
aware of any such Set-off right having been asserted or claimed by Novartis.

Section 3.14Margin Stock.

(a) Seller is not engaged in the business of extending credit for the purpose of
buying or carrying margin stock.

Article IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as of the date hereof as
follows:

Section 4.1Organization.

Purchaser is a limited liability company, duly organized, validly existing and
in good standing under the laws of the State of Delaware, and has all powers and
authority, and all licenses, permits, franchises, authorizations, consents and
approvals of all Governmental Authorities, required to own its property and
conduct its business as now conducted.

Section 4.2No Conflicts.

None of the execution and delivery by Purchaser of any of the Transaction
Documents to which Purchaser is party, the performance by Purchaser of the

20

 

--------------------------------------------------------------------------------

 

obligations contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby will contravene, conflict with,
result in a breach, violation, cancellation or termination of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy or obtain any
additional rights under, or accelerate the maturity or performance of or payment
under, in any respect, (i) any Applicable Law or any judgment, order, writ,
decree, permit or license of any Governmental Authority to which Purchaser or
any of its assets or properties may be subject or bound, (ii) any term or
provision of any contract, agreement, indenture, lease, license, deed,
commitment, obligation or instrument to which Purchaser is a party or by which
Purchaser or any of its assets or properties is bound or committed or (iii) any
term or provision of any of the organizational documents of Purchaser.

Section 4.3Authorization.

Purchaser has all corporate power and authority to execute, deliver and perform
its obligations under, the Transaction Documents to which it is party and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of each of the Transaction Documents to which Purchaser is a party and
the performance by Purchaser of its obligations hereunder and thereunder have
been duly authorized by Purchaser. Each of the Transaction Documents to which
Purchaser is party has been duly executed and delivered by Purchaser. Each of
the Transaction Documents to which Purchaser is or will be a party constitutes
the legal, valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or similar Applicable Laws
affecting creditors’ rights generally and general equitable principles.

Section 4.4Governmental and Third-Party Authorizations.

The execution and delivery by Purchaser of the Transaction Documents to which
Purchaser is party, the performance by Purchaser of its obligations hereunder
and thereunder and the consummation of the transactions contemplated hereunder
and thereunder do not require any consent, approval, license, order,
authorization or declaration from, notice to, action or registration by or
filing with any Governmental Authority or any other Person, except for the
filing of UCC financing statements, the Novartis Consent, and any consent,
approval, license, order, authorization or declaration previously obtained.

Section 4.5No Litigation.

There is no (a) action, suit, arbitration proceeding, claim, demand, citation,
summons, subpoena, investigation or other proceeding (whether civil, criminal,
administrative, regulatory, investigative or informal) pending or, to the
knowledge of Purchaser, threatened by or against Purchaser, at law or in equity,
or (b) inquiry or investigation (whether civil, criminal, administrative,
regulatory, investigative or informal) by or before a Governmental Authority
pending or, to the knowledge of Purchaser, threatened against, that, in each
case, challenges or seeks to prevent, enjoin, alter, delay, make illegal or
otherwise interfere with the consummation of any of the transactions
contemplated by any of the Transaction Documents to which Purchaser is or will
be party.

Section 4.6Novartis License Agreement.

Purchaser represents that it has received and reviewed the Novartis License
Agreement.

21

 

--------------------------------------------------------------------------------

 

Article V
COVENANTS

The Parties covenant and agree as follows:

Section 5.1Notices; Books and Records; Audit Right.

(a)Notices.

(i)As promptly as possible (but in no event more than seven (7) Business Days)
after Seller receives notice of, or otherwise acquires Knowledge of any of the
following: (1) any action, suit, claim, demand, dispute, investigation,
arbitration or other proceeding (whether commenced or threatened) relating to
the transactions contemplated by the Transaction Documents, the Purchased
Royalty Payments, the Product IP Rights, the Products, or a License Agreement;
(2) any material violation, breach, default or termination (or any other fact,
event or circumstance that, with the passage of time or additional notice, or
both, could result in any such violation, breach, default or termination) by any
Person under a License Agreement; (3) any change, event, occurrence, state of
facts, development or condition that would reasonably be expected to result in
an Adverse Change; (4) any allegation or claim by a Third Party that the
manufacturing, having manufactured, using, marketing, selling, offering for
sale, importing or distributing of any Product infringes any intellectual
property rights of such Third Party; (5) any Third Party manufacturing, having
manufactured, using, marketing, selling, offering for sale, importing or
distributing of any Product in a manner that infringes any intellectual property
rights underlying any of the Products; or (6) any other correspondence relating
to the foregoing, Seller shall provide to Purchaser (A) written notice thereof
(including reasonable details to enable Purchaser to understand the applicable
matters involved, the facts, events or circumstances that gave rise to such
matters, the relief and/or remedies being sought, any proposed corrective action
to be taken, and relevant timelines) to which Seller may require an additional
term of five (5) Business Days, together with a copy of such written notice
received by Seller along with any related materials, and (B) such other
information as to enable Purchaser to participate meaningfully in discussions
with Seller or Licensee or otherwise regarding such matters.

(ii)As promptly as possible (but in no event more than ten (10) Business Days)
after receipt by Seller of any material notice, demand, certificate,
correspondence, report or other communication relating to the Purchased Royalty
Payments, the Products, the Product IP Rights, or a License Agreement (other
than a Royalty Report), Seller shall provide to Purchaser written notice thereof
(including reasonable details to enable Purchaser to understand the applicable
matters involved, the facts, events or circumstances that gave rise to such
matters, the relief and/or remedies being sought, any proposed correction action
to be taken, and relevant timelines), together with a copy of such notice,
demand, certificate, correspondence, report or other communication received by
Seller.

(iii)As promptly as possible (but in no event more than ten (10) Business Days)
after acquiring Knowledge of an infringement by a Third Party of any of the
Product IP Rights, or of the existence of any facts, circumstances or events
that, alone or together with

22

 

--------------------------------------------------------------------------------

 

other facts, circumstances or events, could reasonably be expected to result in
an infringement by a Third Party of any Product IP Rights, Seller shall provide
to Purchaser written notice describing in reasonable detail such infringement,
including such information as to enable Purchaser to participate meaningfully in
discussions with Seller or such Third Party or otherwise regarding such matters.

(iv)Each of Seller and Purchaser shall provide the other Party with written
notice as promptly as possible (but in no event more than three (3) Business
Days) after acquiring Knowledge of any of the following: (1) the occurrence of a
Bankruptcy Event in respect of itself; (2) any uncured material breach or
default by it of or under any covenant, agreement or other provision of any
Transaction Document; (3) any material breach in any respect of any
representation or warranty made by it in any of the Transaction Documents to
which it is a party or in any certificate delivered by it pursuant to this
Agreement; or (4) any change, effect, event, occurrence, statement of facts,
development or condition that could reasonably be expected to result in an
Adverse Change.

(v)Seller shall provide Purchaser with written notice not less than five (5)
Business Days prior to any change in, or amendment or alteration of, Seller’s:
(1) legal name, (2) form or type of organization, or (3) jurisdiction of
organization.

(b) Summary of Set-offs. Seller shall promptly (but in no event more than ten
(10) days after receipt of the applicable Royalty Report) deliver to Purchaser,
accompanied by reasonable documentation, a summary of the amount and nature of
any Set-offs affecting the calculation of the Purchased Royalty Payments and
other amounts payable to Seller under any License Agreement for any period, and
any indemnity or reimbursements.

(c)Royalty Reports. Following the completion of each Royalty Quarter, Seller
shall promptly (but in no event more than ten (10) days after Seller receives a
Novartis Royalty Report or a Palobiofarma Royalty Report, as applicable, for
such Royalty Quarter) deliver to Purchaser a complete copy of such Novartis
Royalty Report or Palobiofarma Royalty Report for the applicable Royalty
Quarter. With respect to any Palobiofarma Products or Terminated Novartis
Licensed Products that are developed internally and sold by Seller or Third
Parties on Seller’s behalf, Seller shall prepare and deliver quarterly Royalty
Reports to Purchaser detailing the quarterly Net Sales thereof and the
corresponding royalties payable to Purchaser (and if such Products are sold
directly by Seller remit such royalties to Purchaser) within forty-five days
after the end of each Royalty Quarter.

(d)Seller Books and Records; Audit Right. Seller shall keep and maintain at all
times complete and accurate books and records relating to the royalties and
other payments (including the Purchased Royalty Payments) received or entitled
to be received by Seller under a License Agreement or payable directly by Seller
to Purchaser (the “Seller Books and Records”), which books and records shall be
maintained for, at minimum, as long as Purchaser is entitled to receive
Purchased Royalty Payments hereunder and for a period of [*] years thereafter,
or such longer period as required by Applicable Law. For so long as Purchaser is
entitled to receive Purchased Royalty Payments hereunder and for a period of [*]
years thereafter, upon prior written notice to Seller, Purchaser has the right
to inspect and, at Purchaser’s expense, to audit the Seller Books and Records to
verify the accuracy of the Purchased Royalty Payments

23

 

--------------------------------------------------------------------------------

 

made to Purchaser hereunder and the accuracy of any Royalty Report or other
report or information provided by Seller to Purchaser pursuant to this Article
V. Any such audit shall occur (i) not more than once in any calendar year,
unless such audit reveals an underpayment of [*] or more in Purchased Royalty
Payments, in which case, Purchaser shall be permitted an additional audit right
in such calendar year pursuant to this Section 5.1(d), and (ii) upon not less
than 15 days’ prior written notice to Seller. If any such audit results in a
determination that for any Royalty Quarter covered by the audit, there was an
underpayment of Purchased Royalty Payments to Purchaser, the amount of such
deficiency shall be promptly paid, or cause to be paid, by Seller to Purchaser,
plus interest for the period from and including the date when such amount should
have been paid by Licensee or Seller to Purchaser in accordance with this
Agreement through but excluding the date of payment of such amount, at a rate,
calculated on a 365-day or 366-day basis, as applicable, equal to the then
current prime rate of interest quoted in the Money Rates section of the on-line
edition of the Wall Street Journal (at http://www.markets.wsj.com) plus [*]. If
any such audit reveals an underpayment of [*] or more in Purchased Royalty
Payments, then in addition to promptly paying the amount of such underpayment
plus interest as provided in the immediately prior sentence, Seller shall also
pay to Purchaser an amount equal to the fees and expenses incurred by Purchaser
in connection with such audit. If any such audit reveals an overpayment in the
Purchased Royalty Payments to Purchaser, the amount of such excess shall be
promptly paid, or cause to be paid, by Purchaser to Seller.

(e)Seller shall promptly (but in no event more than five (5) Business Days) make
available to Purchaser such other information as Purchaser may, from time to
time, reasonably request with respect to (i) a License Agreement, (ii) the
Products, (iii) the Product IP Rights, (iv) the Purchased Royalty Payments, and
(v) Seller’s compliance with the terms, provisions and conditions of this
Agreement, the other Transaction Documents to which it is a party and the
License Agreements; provided that if Seller is advised in writing by its counsel
that the provision by Seller to Purchaser of such information would constitute a
breach of its confidentiality obligations, then Seller shall provide promptly
(but in no event more than five (5) Business Days) a material summary of such
information to Purchaser to the extent providing such summary would not itself
constitute a breach of Seller’s confidentiality obligations.  If Seller is
advised in writing by its counsel that providing Purchaser such material summary
will constitute a breach of its confidentiality obligations, then Seller shall
paraphrase or otherwise describe the substance for Purchaser of such information
to the maximum extent possible, as Seller is advised in writing by its counsel,
without causing a breach of its confidentiality obligations. Seller shall
provide Purchaser with a summary of the current status of the Products within
thirty (30) days after the end of each calendar quarter.

Section 5.2Public Announcement; Use of Names.

Section 5.3

(a)Seller and Purchaser agree that, after the execution of this Agreement, no
press release or public announcements concerning any of the transactions
contemplated by, or the existence or terms of, the Transaction Documents shall
be issued or made by either Party hereto without the prior consent of the other
Party (such consent not to be unreasonably withheld, conditioned or delayed),
except for such press release, disclosure or announcement as may be required by
Applicable Law or the rules and regulation of the SEC or any securities exchange
or trading system, in which case the disclosing Party shall, to the extent
practicable, allow the other

24

 

--------------------------------------------------------------------------------

 

Party reasonable time to review and comment on such release or announcement (or
to seek a protective order against disclosure) in advance of its issuance.
Notwithstanding anything herein to the contrary, the foregoing shall not apply
to the issuance of a joint press release announcing this Agreement substantially
in the form attached hereto as Exhibit F or any other public announcement using
substantially the same text as such press release.

(b)Except as required by law or regulation, neither Party shall use the name,
trademark, service mark, trade name, or symbol or any adaptation thereof of the
other Party or of any of its directors, officers, employees, inventors, agents
and representatives, or Affiliates for advertising, marketing, endorsement,
promotional or sales literature, publicity, public announcement or disclosure or
in any document employed to obtain funds or financing without the specific prior
written consent of an authorized representative of the other Party.

(c)Seller shall promptly make available to Purchaser such other information as
Purchaser may, from time to time, reasonably request with respect to a License
Agreement, the Products, the Product IP Rights, and the Purchased Royalty
Payments subject to compliance with any applicable confidentiality requirements,
including, without limitation, providing Purchaser with a summary of the current
status of the Products within thirty (30) days after the end of each calendar
quarter.

Section 5.4Commercially Reasonable Efforts; Further Assurances.

(a)Subject to the terms and conditions of this Agreement, each Party hereto will
use Commercially Reasonable Efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary under Applicable Law to
consummate the transactions contemplated by the Transaction Documents to which
Seller or Purchaser, as applicable, is party, including to (i) effect the sale,
assignment, transfer and conveyance of the Purchased Royalty Payments to
Purchaser pursuant to this Agreement, (ii) execute and deliver such other
documents, certificates, instruments, agreements and other writings and to take
such other actions as may be necessary or desirable, or reasonably requested by
the other Party hereto, in order to consummate or implement expeditiously the
transactions contemplated by any Transaction Document to which Seller or
Purchaser, as applicable, is party, (iii) perfect, protect, evidence, vest and
maintain in Purchaser good, valid and marketable title in and to the Purchased
Royalty Payments free and clear of all Liens (other than Permitted Liens), (iv)
create, evidence and perfect Purchaser’s back-up security interest granted
pursuant to Section 2.1(c), and (v) enable Purchaser to exercise or enforce any
of Purchaser’s rights under the Transaction Documents.

(b)Seller and Purchaser shall cooperate and provide assistance as reasonably
requested by the other Party hereto, at such other Party’s expense (except as
otherwise set forth herein), in connection with any litigation, arbitration,
investigation or other proceeding (whether threatened, existing, initiated or
contemplated prior to, on or after the date hereof) to which the other Party
hereto, any of its Affiliates or controlling Persons or any of their respective
directors, officers, equity-holders, controlling persons, managers, agents or
employees is or may become a party or is or may become otherwise directly or
indirectly affected or as to which any such Persons have a direct or indirect
interest, in each case relating to any Transaction Document, the Purchased
Royalty Payments, or the transactions described herein or therein, but in all
cases

25

 

--------------------------------------------------------------------------------

 

excluding any litigation (i) brought by Seller (for itself or on behalf of any
Seller Indemnified Party) against Purchaser or (ii) brought by Purchaser (for
itself or on behalf of any Purchaser Indemnified Party) against Seller.

(c)Seller and Purchaser shall comply with all Applicable Laws with respect to
the Transaction Documents, the Purchased Royalty Payments, the License
Agreements, and all ancillary agreements related thereto.

(d)Seller shall not enter into any contract, agreement or other legally binding
arrangement (whether written or oral), or grant any right to any other Person,
in each case that would (i) conflict with the Transaction Documents or the
rights granted to Purchaser hereunder or thereunder, (ii) impair Seller’s
ability to perform its obligations under the Transaction Documents, (iii) serve
or operate to limit, circumscribe or impair any of Purchaser’s rights under the
Transaction Documents (or Purchaser’s ability to exercise any such rights), or
(iv) result in an Adverse Change.

(e)Seller will take Commercially Reasonable Efforts to enter into license
agreements with appropriate Third Parties covering the Terminated Novartis
Licensed Products and Palobiofarma Products and/or develop them internally. In
addition, Seller will not sell the rights to research, develop, commercialize or
otherwise exploit any of the Palobiofarma Products or any of the Terminated
Novartis Licensed Products without (i) non-binding consultation with Purchaser
and (ii) making Commercially Reasonable Efforts to provide Purchaser with
royalty payment terms (on an as-combined basis) no less favorable than those
provided hereunder on a Product-by-Product basis corresponding to the amount of
Novartis Royalty Payments for any Terminated Novartis Licensed Products and the
amount of Palobiofarma Royalty Payments for any Palobiofarma Products. To the
extent that Seller enters into a Palobiofarma License Agreement or a New License
Agreement, it will make Commercially Reasonable Efforts to ensure that such
License Agreement includes provisions (i) requiring the applicable Licensee to
make Palobiofarma Royalty Payments directly to Purchaser which payments will be
made separately from, and in addition to, any payments required to be made to
Seller thereunder, and (ii) that convey to Purchaser shared rights in any rights
of Seller under such License Agreement (1) to request inspection of or to audit
or otherwise review the books, records and accounts of such applicable Licensee,
and to receive any related audit reports, (2) to receive reports, worksheets,
notices and other associated information, (3) to enforce any rights with respect
to the Palobiofarma Royalty Payments (including with respect to any development,
commercialization or similar obligations of such applicable Licensee), including
without limitation the right to sue third parties for actual or threatened
infringement of any rights relating to any Product IP Rights, (4) to make any
indemnification claim against such Licensee and (5) to sell, assign, pledge or
otherwise transfer the foregoing, in whole or in part, and the payments,
proceeds and income of, and the rights to enforce, each of the foregoing.

Section 5.5Royalty Payments.

 

(a)Erroneous Payments.

(i)If a Licensee, any Sublicensee or any other Person (notwithstanding the terms
of the Novartis Consent or any payment instructions for a Palobiofarma License

26

 

--------------------------------------------------------------------------------

 

Agreement or a New License Agreement) makes any payment in respect of the
Purchased Royalty Payments that is owed to Purchaser as a Purchased Royalty
Payment hereunder, to Seller (or to any of its Affiliates) instead of to
Purchaser, then (1) Seller shall hold (or cause such Affiliate to hold) such
payment in trust for the sole benefit of Purchaser, (2) Seller (or such
Affiliate) shall have no right, title or interest whatsoever in such payment and
shall not create or suffer to exist any Lien thereon and (3) Seller (or such
Affiliate) promptly, and in any event no later than five (5) Business Days
following the receipt by Seller (or such Affiliate) of such payment, shall
remit, or cause to be remitted, an amount equal to such payment to the Purchaser
Account, without Set-off or netting of any costs or taxes, by wire transfer of
immediately available funds.

(ii)If a Licensee, any Sublicensee or any other Person (notwithstanding the
terms of the Novartis Consent or any payment instructions for a Palobiofarma
License Agreement or a New License Agreement) makes any payment due under a
License Agreement that does not constitute a Purchased Royalty Payment or
Purchaser’s portion of any Recoveries, to Purchaser (or to any of Purchaser’s
Affiliates) instead of to Seller, then: (1) Purchaser shall hold (or shall cause
such Affiliate to hold) such payment in trust for the sole benefit of Seller,
(2) Purchaser (or such Affiliate) shall have no right, title or interest
whatsoever in such payment and shall not create or suffer to exist any Lien
thereon, and (3) Purchaser (or such Affiliate) promptly, and in any event no
later than ten (10) Business Days following the receipt by Purchaser (or such
Affiliate) of such payment, shall remit, or cause to be remitted, an amount
equal to such payment to the Seller Account, without Set-off, by wire transfer
of immediately available funds.

(iii)If a Licensee takes (1) any Set-off in full or partial satisfaction of a
judgment against Seller or a settlement with Seller or (2) any other Set-off, in
any case where such Set-off has the effect of reducing amounts required to be
paid to Purchaser hereunder, then Seller shall pay, or cause to be paid, to the
Purchaser Account (but in no event later than ten (10) Business Days after
Seller acquires Knowledge of such Set-off) an amount equal to the amount of such
Set-off without deducting any costs or taxes.

(iv)If either Seller or Purchaser fails to timely comply with their respective
obligations under the foregoing clauses (i), (ii), or (iii) then all amounts not
timely paid by the due date provided therein shall accrue interest from and
including the date such amount was due through but excluding the date such
payment in full (together with all interest thereon) is made to the applicable
Party, at a rate, calculated on a 365-day or 366-day basis, as applicable, equal
to the then-current prime rate of interest quoted in the Money Rates section of
the on-line edition of the Wall Street Journal (at http://www.markets.wsj.com)
plus [*], compounded annually, not to exceed the maximum interest that may be
charged under Applicable Law.

(b)Payments.

(i)Seller shall make all payments required to be made by it to Purchaser
pursuant to this Agreement by wire transfer of immediately available funds,
without Set-off or deduction or withholding for or on account of any Taxes, to
Purchaser Account.

27

 

--------------------------------------------------------------------------------

 

(ii)Purchaser shall make all payments required to be made by it to Seller
pursuant to this Agreement by wire transfer of immediately available funds,
without Set-off or deduction to Seller Account.

(c)Purchaser shall be entitled to deduct and withhold from any consideration
payable pursuant to this Agreement such amounts as it is required to deduct and
withhold with respect to the making of such payment under any Applicable Law
relating to Tax. To the extent that any amounts are so deducted and withheld and
paid over to or deposited with the relevant Governmental Authority, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to Seller in respect to which such deduction and withholding was made.

(d)Seller shall not revoke, amend, modify, supplement, restate, waive, cancel or
terminate the executed Novartis Consent without the prior written consent of
Purchaser.

Section 5.6License Agreements

(a)Performance of License Agreement. Seller (i) shall perform and comply in all
respects with its duties and obligations under each License Agreement, (ii)
shall not, without the prior written consent of Purchaser, assign (including by
merger, operation of law or otherwise), amend, modify, supplement, restate,
waive, cancel or terminate (or consent to any of the foregoing) a License
Agreement, in whole or in part in any manner which would result in an Adverse
Change (provided that Seller’s prior written consent shall not be required by
Seller’s assignment of a License Agreement which could not reasonably be
expected to result in an Adverse Change), (iii) shall not grant, incur or suffer
to exist any Liens (other than Permitted Liens) on the Purchased Royalty
Payments, or a License Agreement, (iv) shall not forgive, release or compromise
any of the Purchased Royalty Payments or Recoveries , or grant any rights to a
Licensee that would have the effect of doing any of the foregoing, (v) shall
not, without Purchaser’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed), consent to a Licensee’s
assignment (but not including by merger, or operation of law or assignments as
to which Seller’s prior consent to any such assignment is not required by the
applicable License Agreement) of, in whole or in part, any rights under a
License Agreement, (vi) except for the [*] or pursuant to Section 5.6 or with
Purchaser’s prior written consent, shall not enter into any new agreement or
legally binding arrangement in respect of, in connection with, or related to any
of the Novartis Royalty Payments, the Novartis Licensed Products, or the
Novartis License Agreement, (vii) shall not waive any obligation of, or grant
any consent to, the applicable Licensee under or in respect of, in connection
with, or relating to a License Agreement in any manner which could be reasonably
expected to result in an Adverse Change, (viii) shall take Commercially
Reasonable Efforts not permit a Licensee to take any Set-off against the
Purchased Royalty Payments, and (ix) shall not agree to do anything in
contravention of the foregoing.

(b)Non-Impairment of Purchaser’s Rights. Seller shall not, without the prior
written consent of Purchaser and subject in all respects to Section 5.5(a): (i)
forgive, release or reduce any amount, or delay or postpone any amount, owed to
Seller or Purchaser relating to the Purchased Royalty Payments; (ii) waive,
amend, cancel or terminate, exercise or fail to exercise, any material rights
constituting or relating to the Purchased Royalty Payments; or (iii)

28

 

--------------------------------------------------------------------------------

 

withhold any consent, grant any consent, exercise or waive (or fail to exercise
or waive) any right or option, send (or refrain from sending) any notice, or
take or fail to take any action in respect of, affecting or relating to the
Purchased Royalty Payments, a Product, or a License Agreement.

(c)Breach of License Agreement by Seller. If Seller acquires Knowledge that
Seller is (or, with the giving of notice, the passage of time, or both, would
be) in breach of or default under a License Agreement, Seller shall promptly
(and in any case within five (5) Business Days) provide notice to Purchaser
thereof in accordance with Section 5.1(a)(i), and after consultation with
Purchaser shall use Commercially Reasonable Efforts (at Seller’s expense) to
promptly cure such breach or default; provided, however, that if Seller fails to
promptly use Commercially Reasonable Efforts to cure any such breach or default,
Purchaser shall, to the extent permitted by a License Agreement, be entitled to
take any and all actions it deems reasonably necessary to cure such breach or
default, and Seller agrees to cooperate with Purchaser for such purpose and to
reimburse Purchaser promptly (but in no event later than ten (10) Business Days)
upon demand for all reasonable Third Party costs and expenses incurred in
connection therewith.

(d)Breach of License Agreement by Licensee. If Seller acquires Knowledge that a
Licensee is (or with the giving of notice or the passage of time, or both, would
be) in breach of or default under a License Agreement, Seller shall promptly
(and in any case within five (5) Business Days) provide notice to Purchaser
thereof in accordance with Section 5.1(a)(i) hereof and following prompt
consultation with Purchaser take such Commercially Reasonable Efforts to remedy
such situation (including commencing legal actions against such Licensee using
legal counsel reasonably satisfactory to Purchaser) and to exercise any or all
rights and remedies available to Seller, whether under a License Agreement or by
operation of law or equity.

(e)Infringement of the Product IP Rights.

(i)If Seller acquires Knowledge of an infringement by a Third Party of any of
the Product IP Rights, or of the existence of any facts, circumstances or events
that, alone or together with other facts, circumstances or events, could
reasonably be expected to result in an infringement by a Third Party of the
Product IP Rights, Seller shall provide written notice thereof to Purchaser in
accordance with Section 5.1(a)(iii) and after prompt consultation with Purchaser
take such Commercially Reasonable Efforts (including commencing legal actions
using legal counsel reasonably satisfactory to Purchaser) to abate such
infringement and to exercise any or all rights and remedies available to it,
whether under a License Agreement or by operation of law or equity.

(ii)If a Licensee (either directly, or indirectly through a Sublicensee)
exercises its right to police the applicable Product IP Rights against
infringement by any Third Party, then Seller shall exercise its right to
voluntarily join any applicable suit, or not exercise such right, and take such
other reasonable actions related thereto, as Purchaser reasonably requests of
Seller. The portion of all settlement, damages, or other amounts recovered by
such Licensee and paid to Seller, in excess of litigation costs, (such portion,
the “Licensee

29

 

--------------------------------------------------------------------------------

 

Recoveries”) shall be allocated between Seller and Purchaser pro-rata to the
applicable proportional distribution of the royalty payments with regard to the
applicable Product.

(iii)If, however, (1) a Licensee fails to timely exercise its option to police
the applicable Product IP Rights against infringement, (2) a Licensee fails to
take action to abate such infringement within the applicable time period
specified the applicable License Agreement, or (3) a Licensee does not have the
right to take action to abate such infringement, then Seller shall, after prompt
consultation with Purchaser, promptly take (or refrain from taking) actions to
abate such infringement (including commencing legal action against the
infringing Third Party using legal counsel reasonably satisfactory to Purchaser)
and exercise rights and remedies available to it to abate such infringement,
whether under the applicable License Agreement or by operation of law or equity,
as Purchaser, acting reasonably, requests of Seller. The portion of all
settlement, damages, or other amounts recovered by Seller, in excess of
litigation costs (such portion, the “Seller Recoveries”, and together with
Licensee Recoveries, the “Recoveries”), shall be allocated between Seller and
Purchaser pro-rata to the applicable proportional distribution of the royalty
payments with regard to the applicable Product.

(iv)Each of Seller and Purchaser shall bear its own fees and expenses incurred
in any action taken under this Section 5.5(e) against any infringer. The Parties
agree that the Recoveries shall be shared equally between Seller and Purchaser
hereunder. Seller shall pay Purchaser pursuant to Section 5.5(b)(i) the portion
of any Recoveries to which Purchaser is entitled promptly (but in no event more
than 10 Business Days) after Seller receives such Recoveries.

(f)Preservation and Defense of Patents. Subject to the License Agreements,
Seller shall: (i) take such actions and prepare, execute, deliver and file any
and all agreements, documents and instruments, that are reasonably necessary to
diligently preserve and maintain the Product IP Rights, including payment of
maintenance fees or annuities, (ii) prosecute patents and any corrections,
substitutions, reissues, reviews and reexaminations of the Product IP Rights and
any other forms of patent term restoration in any jurisdiction and obtain, or
cause the obtainment of, patent listing in the FDA Electronic Orange Book, (iii)
diligently defend the Product IP Rights against any interference or claim of
invalidity or unenforceability, in any jurisdiction (including by defending any
counterclaim of invalidity or action of a Third Party for declaratory judgment
of non-infringement or non- interference), and (iv) not disclaim or abandon, or
fail to take any action necessary or desirable to prevent the disclaimer or
abandonment of, any Product IP Rights without prior consultation with the
Purchaser. If, after consultation with Purchaser, Seller determines to disclaim,
abandon or not to take preventative action related to any of the Product IP
Rights, Purchaser may prosecute and maintain such Product IP Rights or take such
preventative actions at its sole expense and Seller shall provide commercially
reasonable assistance to Purchaser with respect thereto. Further to the
foregoing, Seller (1) shall consult with Purchaser regarding any action or
inaction contemplated by this Section 5.5(f), and then give Purchaser an
opportunity to review the text of, any filing related thereto prior to its
submission, (2) shall consult with Purchaser with respect thereto, including to
consider in good faith any comments from Purchaser in respect thereof, and (3)
shall promptly after making such filing or other submission provide Purchaser
with the final version thereof. The costs and expenses of Seller incurred in
connection with the foregoing actions shall be borne

30

 

--------------------------------------------------------------------------------

 

by Seller.  The costs and expenses of Purchaser incurred in connection with the
foregoing actions shall be borne by Purchaser.

(g)Subject to the applicable License Agreement, Purchaser shall have the right
to participate in, with counsel appointed by it, any meeting, discussion,
action, suit or other proceeding involving the infringement, legality, validity
or enforceability of the Product IP Rights proposed to be undertaken by Seller
in the exercise of its rights under the applicable License Agreement with
respect to the Product IP Rights; provided that the fees and expenses of
Purchaser’s outside counsel in connection therewith shall be borne by Seller if
such infringement, legality, validity or enforceability directly results from,
or is directly caused by Seller’s gross negligence or willful misconduct;
otherwise, such fees and expenses shall be borne by Purchaser.

(h)Seller (i) shall make available its relevant records and personnel to
Purchaser in connection with any litigation commenced by Seller or Purchaser
against a Licensee to enforce any of Seller’s or Purchaser’s rights under this
Agreement or a License Agreement, and (ii) shall use Commercially Reasonable
Efforts to provide reasonable assistance and authority, at Purchaser’s expense,
to file and bring the litigation, including, at Purchaser’s expense, being
joined as a party plaintiff.

(i)No Further Grant of Rights. From and after the Effective Date, neither Seller
nor its Affiliates shall grant any license in or to the Product IP Rights in any
geographic territory, for the Products subject to this Agreement, unless (1)
such license becomes a “License Agreement” hereunder, (2) the running or minimum
royalty and other payments generated under such license no less favorable than
those provided hereunder corresponding to the amount of Novartis Royalty
Payments for any Terminated Novartis Licensed Products and the amount of
Palobiofarma Royalty Payments for any Palobiofarma Products, and (3) the
applicable portion of royalty payments thereunder become “Purchased Royalty
Payments.”

Section 5.7Termination of a License Agreement.

 

(a)Without limiting the provisions of Section 5.5 or any other rights or
remedies Purchaser may have under this Agreement, if (i) Seller or a Licensee
terminates, or provides written notice of termination of, a License Agreement
(in whole or in part) (it being understood that Seller shall not terminate any
License Agreement without the prior written consent of Purchaser), or (ii) such
License Agreement is otherwise terminated (in whole or in part) other than
solely by virtue of the expiration of any of the applicable Product Patents (the
“Terminated License Agreement”), then Seller shall use Commercially Reasonable
Efforts promptly to (1) pursue a new license arrangement or arrangements with
one or more substitute licensees for the applicable Product(s), and (2)
negotiate terms, conditions and limitations in the most favorable economic terms
to Seller and Purchaser reasonably practicable at the time and with the same
proportional split of royalties as contained in the Terminated License
Agreement, including with respect to obligations and costs imposed on Seller,
disclaimers of Seller’s liability, intellectual property ownership and control,
indemnification of Seller and royalty rates (each such replacement licensing
arrangement, a “New Arrangement”).

31

 

--------------------------------------------------------------------------------

 

(b)Should Seller identify any New Arrangement(s), Seller shall present the
material terms of the New Arrangement(s) to Purchaser and, upon the express
written consent of Purchaser (which consent [*] not to be unreasonably withheld,
conditioned or delayed), Seller shall execute and deliver a new license
agreement(s) effecting such New Arrangement(s) (each, a “New License
Agreement”). Thereafter, each New License Agreement shall be included for all
purposes in the definition of “License Agreement” hereunder, any payments that
are equivalent to the Purchased Royalty Payments due under such New License
Agreement shall be included as “Purchased Royalty Payments” hereunder, and
Seller’s rights and obligations under the Transaction Documents in respect of
the License Agreements shall apply in respect of its rights and obligations
under the New License Agreement mutatis mutandis, in each case without any
further action by the Parties hereto to amend this Agreement, the Bill of Sale
or any of the other Transaction Documents.

Section 5.8Audits of Licensee Books and Records.

 

(a)The Parties acknowledge and agree that, with respect to any License
Agreement, Seller shall control and, if needed in the good-faith judgment of
Seller, enforce any inspection or audit right of the applicable Licensee’s books
and records as provided under such License Agreement. The Parties agree that
Seller shall not cause any inspection or audit of a Licensee’s books and records
without first consulting with the Purchaser. If Seller elects to cause an
inspection or audit of a Palobiofarma Licensee’s books and records pursuant to
this Section 5.7, then both Parties shall be entitled to participate in such
audit or inspection, with Seller having authority (in consultation with
Purchaser) to select such Third Party representatives (including any public
accounting firm) to undertake such audit or inspection. If Seller elects to
cause an inspection or audit of Novartis’ books and records pursuant to this
Section 5.7, then only Seller shall be entitled to participate in such audit or
inspection, with Seller having authority (in consultation with Purchaser) to
select such Third Party representatives (including any public accounting firm)
to undertake such audit or inspection. The costs and expenses of any such Third
Party inspection or audit carried out pursuant to this Section 5.7(a) shall be
borne by Seller. If Purchaser decides to hire its own representatives other than
the Third Party representatives selected by Seller (in consultation with
Purchaser) with respect to the inspection or audit of a Palobiofarma Licensee’s
book and records, Purchaser shall be free to do so solely at its own cost.

(b)In addition, Seller shall, upon the reasonable written request and at the
sole expense of Purchaser, initiate an inspection or audit of any Licensee’s
books and records with respect to any Product in accordance with the terms of
(and subject to the limitations set forth in) the applicable License Agreement.

(c)For the purposes of exercising Purchaser’s rights pursuant to this Section
5.7 in circumstances where Purchaser is requesting that Seller cause an
inspection or audit to be made, Seller shall select such public accounting firm
as Purchaser shall reasonably recommend for such purpose. Seller and Purchaser
agree that all of the expenses of any inspection or audit carried out at the
request of Purchaser shall be borne by Purchaser, including fees and expenses of
such public accounting firm and either Party’s reasonable out-of-pocket costs.
To the extent that disclosure of an inspection or audit report prepared by any
qualified Third Party representative (whether or not a public accounting firm)
is made to one Party but not the other Party following the exercise of an
inspection or audit initiated by either Party pursuant to a

32

 

--------------------------------------------------------------------------------

 

License Agreement, each Party will furnish to the other any inspection or audit
report prepared in connection with such inspection or audit to the extent such
report was not delivered to both Seller and Purchaser, provided that if Seller
is advised in writing by its counsel that the provision by Seller to Purchaser
of such report would constitute a breach of its confidentiality obligations,
then Seller shall provide promptly (but in no event more than five (5) Business
Days after receipt of such audit report) a material summary of such audit report
to Purchaser to the extent providing such summary would not itself constitute a
breach of Seller’s confidentiality obligations.  If Seller is advised in writing
by its counsel that providing Purchaser such material summary will constitute a
breach of its confidentiality obligations, then Seller shall paraphrase or
otherwise describe the substance for Purchaser of such report to the maximum
extent possible, as Seller is advised in writing by its counsel, without causing
a breach of its confidentiality obligations. Seller shall, upon Purchaser’s
reasonable request, in writing, exercise Seller’s rights under any License
Agreement to cause the applicable Licensee to cure, in accordance with the
applicable License Agreement, any discrepancy identified by such inspection or
audit.

Section 5.9Tax Matters.

 

(a)Notwithstanding anything to the contrary in the Transaction Documents, Seller
and Purchaser shall treat the transactions contemplated by the Transaction
Documents as a sale of the Purchased Royalty Payments for United States federal,
state, local and non-U.S. Tax purposes. Accordingly, any and all Purchased
Royalty Payments made pursuant to a License Agreement after the Closing Date
shall be treated as made to Purchaser or Seller, as applicable, for United
States federal, state, local and non-U.S. Tax purposes. The Parties shall
cooperate to effect the foregoing treatment for United States federal, state,
local and non-U.S. Tax purposes in the event that, notwithstanding the Novartis
Consent or other Licensee instructions, a Licensee, any Sublicensee or any other
Person makes any future remittance of Purchased Royalty Payments to Seller or
Purchaser which Seller or Purchaser must remit to the other Party pursuant to
Section 5.4 of this Agreement. Seller shall report the Purchased Royalty
Payments hereunder on Form 1042-S Foreign Person’s U.S. Source Income Subject to
Withholding or other applicable form as royalties for United States federal,
state and local income Tax purposes.

(b)To the extent any amount is withheld at source from a payment made pursuant
to a License Agreement, as applicable, such withheld amount shall for all
purposes of this Agreement be treated as paid to Seller and Purchaser; e.g.,
with respect to Purchaser, amounts so withheld shall be attributed to Purchaser,
and deemed paid to Purchaser, in accordance with the Purchased Royalty
Interests.  Any amounts withheld pursuant to this Section 5.8(b) attributable to
Purchaser shall be credited for the account of Purchaser.  If there is an
inquiry by any Governmental Authority of Purchaser related to this Section
5.8(b), Seller shall cooperate with Purchaser in responding to such inquiry in a
reasonable manner consistent with this Section 5.8.  Neither Party shall have
any obligation to gross-up or otherwise pay the other party any amounts with
respect to source withholding.  All amounts withheld at source as described
herein shall for all purposes of this Agreement be deemed to have been received
by the party to which they are attributed as provided above or to which the
payment subject to such withholding was made.

(c)The Parties hereto agree not to take any position that is inconsistent with
the provisions of this Section 5.8 on any Tax return or in any audit or other
administrative or

33

 

--------------------------------------------------------------------------------

 

judicial proceeding unless (i) the other Party hereto has consented to such
actions or (ii) the Party hereto that contemplates taking such an inconsistent
position has been advised by nationally recognized tax counsel in writing that
there is no “reasonable basis” (within the meaning of Treasury Regulation
Section 1.6662-3(b)(3)) for the position specified in this Section 5.8. If there
is an inquiry by any Governmental Authority of Seller or Purchaser related to
this Section 5.8, the parties hereto shall cooperate with each other in
responding to such inquiry in a reasonable manner consistent with this Section
5.8.

Section 5.10Existence.

(a) Seller shall (a) preserve and maintain its existence, (b) preserve and
maintain its rights, franchises and privileges, except to the extent that
failure to do so could not reasonably be expected to result in an Adverse
Change, and (c) qualify and remain qualified in good standing in each
jurisdiction in which it is organized or qualified to do business except to the
extent that failure to do so could not reasonably be expected to result in an
Adverse Change. In no event shall this Agreement prevent the acquisition, merger
or other similar transaction involving Seller and a Third Party, provided that
any such Third Party agrees in writing to assume all obligations hereunder and
is of a credit quality acceptable to XOMA in its reasonable good faith business
judgement.

Section 5.11Remittance to Joint Escrow Account; Partial Reimbursement of
Expenses.

 

(a)Within ninety (90) days following Closing, Seller and Purchaser shall
establish a Joint Escrow Account, and Seller and Purchaser, each acting
reasonably, shall execute and deliver all documents, certificates and agreements
as are reasonably required to establish the Joint Escrow Account.  The escrow
agreement applicable to the Joint Escrow Account shall provide that Seller and
Purchaser shall provide joint written instructions to the Joint Escrow Account
agent unless Seller incurs an Insolvency Event in which case Purchaser shall be
the sole provider of written instructions to the Joint Escrow Account agent that
are in accordance with the terms of this Agreement.

(b)The Joint Escrow Account shall be maintained by Seller and Purchaser
throughout the term of this Agreement.

(c)In accordance with Section 6.4(d), at the Closing Seller shall instruct, and
thereafter use Commercially Reasonable Efforts to cause, the payer of any
Royalty Payments due under the Novartis License Agreement to deposit such
Royalty Payments directly into the Joint Escrow Account. The Joint Escrow
Account will be structured in such a manner that all such Royalty Payments will
be deposited into the Joint Escrow Account and then the Novartis Royalty
Payments and the Purchaser’s portion of any Recoveries shall be transferred to
the Purchaser Account and any remaining amounts shall be transferred to the
Seller Account. For the avoidance of doubt, all Palobiofarma Royalty Payments
shall, to the extent reasonably possible, be paid directly to the Purchaser
Account and not into the Joint Escrow Account. After the Closing Seller shall
pay and shall instruct and use Commercially Reasonable Efforts to cause the
payer of any payments due under a License Agreement other than the Novartis
License Agreement to deposit such payments, directly into the Purchaser Account.

34

 

--------------------------------------------------------------------------------

 

(d)If not obtained prior to Closing, then as soon as reasonably practicable
following Closing, Seller and Purchaser shall appear, duly represented, before
[*] Notary with residence in [*], in order to grant the relevant public deed by
virtue of which this Agreement will be notarized and granted into
public.  Seller and Purchaser shall diligently carry out and execute, in a
coordinated manner, all actions and documents that may be necessary, advisable
or useful to grant and make such public deed effective.

(e)Within three (3) Business Days after the Closing, Seller shall reimburse XOMA
for [*] of actual documented out-of-pocket transaction-related expenses or, at
Purchaser’s option, Purchaser shall net such amount out of the Purchase Price at
Closing.

Article VI
THE CLOSING

Section 6.1Closing.

(a) Subject to satisfaction of the closing conditions set forth in Sections 6.2
and 6.3, and unless otherwise mutually agreed by the Parties, the closing of the
transactions contemplated under this Agreement (the “Closing”) shall take place
upon the fulfillment of all the Closing Conditions which may be fulfilled
remotely via electronic delivery of the executed Transaction Documents and other
deliverables; provided that if the Closing does not occur within ninety (90)
days of the Effective Date, then this Agreement shall automatically terminate
and become null and void unless mutually agreed otherwise by the Parties. The
date on which the Closing occurs is referred to herein as the “Closing Date”.

Section 6.2Conditions Applicable to Purchaser.

 

The obligations of Purchaser to effect the Closing and pay the Purchase Price
pursuant to Section 2.3 hereof, shall be subject to the satisfaction of the
following conditions, as of the Closing Date, any of which may be waived in
writing by Purchaser in its sole discretion:

(a)The representations and warranties set forth in the Transaction Documents
shall be true, correct and complete in all material respects on and as of the
Closing Date (except that representations and warranties that refer to a
specific earlier date shall be true and correct in all material respects on such
earlier date) and Seller shall have certified to this in writing at the Closing;

(b)All notices to and consents, approvals, authorizations and waivers from Third
Parties and Governmental Authorities that are required for the consummation of
the transactions contemplated by this Agreement or any of the Transaction
Documents shall have been obtained or provided for and shall remain in effect;

(c)All of the Transaction Documents shall have been executed and delivered by
Seller to Purchaser, and Purchaser shall have received the same;

(d)The UCC-1 financing statement shall have been duly executed and delivered by
all the parties thereto, for filing in the proper jurisdiction;

(e)Novartis shall have executed and delivered a fully executed copy of the
Novartis Consent to Purchaser substantially in the form attached hereto as
Exhibit B;

35

 

--------------------------------------------------------------------------------

 

(f)Seller shall have complied in all material respects with its obligations
hereunder and under the other Transaction Documents and Seller shall have
certified to this in writing at the Closing; and

(g)There shall not have occurred any event or circumstance that could reasonably
be expected to have an Adverse Change.

Section 6.3Conditions Applicable to Seller.

 

The obligations of Seller to effect the Closing shall be subject to the
satisfaction of the following conditions, as of the Closing Date, any of which
may be waived in writing by Seller in their sole discretion:

(a)The representations and warranties of Purchaser set forth in the Transaction
Documents shall be true, correct and complete in all material respects on and as
of the Closing Date (except that representations and warranties that refer to a
specific earlier date shall be true and correct in all material respects on such
earlier date) and Purchaser shall have certified to this in writing at the
Closing.

(b)Purchaser shall have complied in all material respects with its covenants set
forth in the Transaction Documents and Purchaser shall have certified to this in
writing at the Closing.

Section 6.4Closing Deliverables of Seller.

At the Closing, Seller shall deliver or cause to be delivered to Purchaser the
following:

(a)this Agreement executed by Seller;

(b)the Bill of Sale executed by Seller;

(c)the Disclosure Letter if any;

(d)the Novartis Consent with respect to the License Agreement duly executed by
Novartis;

(e)a certificate executed by an executive officer of Seller (the statements made
in which shall be true and correct on and as of the Closing Date): (i) attaching
copies, certified by such officer as true and complete, of (1) the constitutive
documents of Seller and (2) resolutions of the board of directors or other
governing body of Seller authorizing and approving the execution, delivery and
performance by Seller of the Transaction Documents and the transactions
contemplated herein and therein and (ii) setting forth the incumbency of the
officer(s) of Seller who have executed and delivered the Transaction Documents,
including therein a signature specimen of each such officer(s);

(f)such other certificates, documents and financing statements, executed by
Seller as applicable, as Purchaser may reasonably request, including a UCC
financing statement reasonably satisfactory to Purchaser to create, evidence and
perfect the sale, assignment, transfer,

36

 

--------------------------------------------------------------------------------

 

conveyance and grant of the Purchased Royalty Payments pursuant to Section 2.1
and the first priority security interest granted pursuant to Section 2.1(c); and

(g)a legal opinion executed by Seller’s outside counsel substantially in the
form attached hereto as Exhibit E.

Section 6.5Closing Deliverables of Purchaser.

At the Closing, Purchaser shall execute and deliver or cause to be delivered to
Seller the following:

(a)this Agreement;

(b)the Bill of Sale; and

(c)the Purchase Price in accordance with Section 2.2.

Article VII
INDEMNIFICATION

Section 7.1Indemnification by Seller.

(a) Seller agrees to indemnify and hold each of Purchaser and its Affiliates and
any and all of their respective partners, directors, managers, members,
officers, employees, agents and controlling persons (each, a “Purchaser
Indemnified Party”) harmless from and against, and will pay to each Purchaser
Indemnified Party the amount of, any and all Losses (including reasonable
attorneys’ fees) awarded against or incurred or suffered by such Purchaser
Indemnified Party, arising out of, or involving any claim, demand, action or
proceeding arising out of (a) any breach of any representation, warranty or
certification made by Seller in, or pursuant to, any of the Transaction
Documents (including certificates or other written documentation delivered
thereunder), (b) any breach or default by Seller in respect of any covenant or
agreement made by Seller in any Transaction Document or under the License
Agreements, (c) any Excluded Liabilities and Obligations, (d) Third Party claims
arising on or after the Closing Date and asserted against a Purchaser
Indemnified Party relating to the transactions contemplated in any Transaction
Document or a License Agreement, (e) any fees, expenses, costs, liabilities or
other amounts incurred or owed by Seller to any brokers, financial advisors or
comparable other Persons retained or employed by it in connection with the
transactions contemplated by the Transaction Documents and (f) acts or omissions
of Purchaser or any of its Affiliates based upon written instructions from any
Seller Indemnified Party (unless Purchaser is otherwise liable for such Losses
pursuant to the terms of this Agreement); provided, however, that the foregoing
shall exclude any indemnification to any Purchaser Indemnified Party (i) that
results from the gross negligence or willful misconduct of such Purchaser
Indemnified Party or (ii) to the extent resulting from acts or omissions of
Seller or any of its Affiliates based upon written instructions from any
Purchaser Indemnified Party (unless Seller is otherwise liable for such Losses
pursuant to the terms of this Agreement). Any amounts due to any Purchaser
Indemnified Party hereunder shall be payable by Seller to such Purchaser
Indemnified Party upon demand. Other than with respect to a breach of Sections
[*], or any fraud, willful misconduct, intentional misrepresentation, or
intentional breach, in no event shall the maximum aggregate amount of Losses
that may be recovered by the Purchaser Indemnified Parties under this Agreement
pursuant to this Section 7.1 be greater than [*].

37

 

--------------------------------------------------------------------------------

 

Section 7.2Indemnification by Purchaser.

The Purchaser agrees to indemnify and hold each of Seller and its Affiliates and
any and all of their respective partners, directors, managers, members,
officers, employees, agents and controlling Persons (each, a “Seller Indemnified
Party”) harmless from and against, and will pay to each Seller Indemnified Party
the amount of, any and all Losses (including reasonable attorneys’ fees) awarded
against or incurred or suffered by such Seller Indemnified Party, arising out
of, or involving any claim, demand, action or proceeding arising out of (a) any
breach of any representation, warranty or certification made by Purchaser in, or
pursuant to, any of the Transaction Documents (including certificates or other
written documentation delivered thereunder), (b) any breach or default by
Purchaser in respect of any covenant or agreement made by Purchaser in any
Transaction Document, (c) any fees, expenses, costs, liabilities or other
amounts incurred or owed by Purchaser to any brokers, financial advisors or
comparable other Persons retained or employed by it in connection with the
transactions contemplated by the Transaction Documents, and (d) acts or
omissions of Seller or any of its Affiliates based upon written instructions
from any Purchaser Indemnified Party (unless Seller is otherwise liable for such
Losses pursuant to the terms of this Agreement); provided, however, that the
foregoing shall exclude any indemnification to any Seller Indemnified Party (i)
that results from the gross negligence or willful misconduct of such Seller
Indemnified Party, (ii) to the extent resulting from the performance by Seller
or any of its Affiliates or the failure of Seller or any of its Affiliates to
perform any of its obligations under, or any breach of any of Seller’s
representations and warranties in, any of the Transaction Documents, or (iii) to
the extent resulting from acts or omissions of Purchaser or any of its
Affiliates based upon the written instructions from any Seller Indemnified Party
(unless Purchaser is otherwise liable for such Losses pursuant to the terms of
this Agreement). Any amounts due to any Seller Indemnified Party hereunder shall
be payable by Purchaser to such Seller Indemnified Party upon demand.

Section 7.3Procedures.

If any claim, demand, action or proceeding (including any investigation by any
Governmental Authority) shall be brought or alleged against an indemnified party
in respect of which indemnity is to be sought against an indemnifying party
pursuant to Section 7.1 or Section 7.2, the indemnified party shall, promptly
after receipt of notice of the commencement of any such claim, demand, action or
proceeding, notify the indemnifying party in writing of the commencement of such
claim, demand, action or proceeding, enclosing a copy of all papers served, if
any; provided, that the failure to so notify such indemnifying party will not
relieve the indemnifying party from any liability that it may have to any
indemnified party under Section 7.1 or Section 7.2 unless, and only to the
extent that, the indemnifying party is actually prejudiced by such failure. In
the event that any such action is brought against an indemnified party and it
notifies the indemnifying party of the commencement thereof in accordance with
this Section 7.3, the indemnifying party will be entitled, at the indemnifying
party’s sole cost and expense, to participate therein and, to the extent that it
may wish, to join in or assume (at the indemnified party’s sole discretion) the
defense thereof, with counsel selected by such indemnifying party. If assumed,
counsel reasonably satisfactory to the indemnified party shall be selected, and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party under this Article VII for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof. In any such proceeding, an indemnified party shall have the
right to retain its own counsel, but the reasonable fees and expenses of such
counsel shall be at the expense of such indemnified party unless (a) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel, (b) the indemnifying party has

38

 

--------------------------------------------------------------------------------

 

assumed the defense of such proceeding and has failed within a reasonable time
to retain counsel reasonably satisfactory to such indemnified party or (c) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interests between them based on the advice of counsel to the
indemnified party. It is agreed that the indemnifying party shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one separate law
firm at the same time (in addition to local counsel where necessary) for all
such indemnified parties. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its prior written consent, but, if
settled with such consent or if there is a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any Loss by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or discharge of any claim or pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement, compromise or discharge, as the case may be, (i)
includes an unconditional written release of such indemnified party, in form and
substance reasonably satisfactory to the indemnified party, from all liability
on claims that are the subject matter of such claim or proceeding, (ii) does not
include any statement as to an admission of fault, culpability or failure to act
by or on behalf of any indemnified party and (iii) does not impose any
continuing material obligation or restrictions on any indemnified party.

Section 7.4Exclusive Remedy.

Subject to Section 8.3, following the Closing, the indemnification afforded by
this Article VII shall be the sole and exclusive remedy for any and all Losses
awarded against or incurred or suffered by a Seller Indemnified Party or
Purchaser Indemnified Party (as applicable) in connection with the transactions
contemplated by the Transaction Documents, including with respect to any breach
of any representation, warranty or certification made by a Party hereto in, or
pursuant to, any of the Transaction Documents (including certificates or other
written documentation delivered thereunder), or any breach or default in respect
of any covenant or agreement by a Party hereto pursuant to any Transaction
Document or the License Agreement. Notwithstanding the foregoing, the
limitations set forth in this Section 7.4 shall not apply to a Party’s claim for
indemnification hereunder in the case of fraud, intentional misrepresentation,
intentional wrongful acts, intentional breach, bad faith or willful misconduct.
In addition, it is understood and agreed among Seller and Purchaser that,
notwithstanding this Section 7.4, Purchaser may exercise any remedies available
to it at law or in equity in the event that (a) a Bankruptcy Event has occurred
with respect to Seller or (b) the back-up security interest granted to Purchaser
pursuant to Section 2.1(c) shall cease to create, or shall be asserted by Seller
not to create, in the event that the transfer contemplated by this Agreement is
held not to be a true sale, a valid, perfected, first priority security interest
in the Purchased Royalty Payments, except to the extent that any such loss of
perfection or priority results from the failure of Purchaser to make related
filings or to continue previously filed financing statements and other documents
prior to the expiration thereof.

Section 7.5No Consequential Damages.

IN NO EVENT SHALL A PARTY BE LIABLE FOR SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER,
INCLUDING WITHOUT LIMITATION LOST PROFITS ARISING FROM OR RELATING TO ANY

39

 

--------------------------------------------------------------------------------

 

BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN
THIS SECTION 7.5 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY UNDER THIS ARTICLE VII.

Article VIII
MISCELLANEOUS

Section 8.1Termination.

Subject to Section 6.1, this Agreement shall terminate six (6) months following
the full satisfaction of any amounts due under the License Agreements and
receipt by Purchaser of all payments of the Purchased Royalty Payments to which
it is entitled hereunder. In the event of the termination of this Agreement
pursuant to this Section 8.1, this Agreement shall become void and of no further
force and effect, except for those rights and obligations that have accrued
prior to the date of such termination or relate to any period prior thereto,
including the payment in accordance with the terms hereof of the Purchased
Royalty Payments or other monetary payment on account of the Purchased Royalty
Payments, or remain outstanding pursuant to the terms of this Agreement.
Notwithstanding the foregoing, (a) the rights and obligations of the parties
arising under Section 5.1(d), Section 5.2, Section 5.3 and Section 5.7 shall
survive such termination until three (3) years after the termination of this
Agreement; (b) Article I, Article VII, and Article VIII shall survive such
termination; and (c) other than with respect to the surviving provisions
enumerated in clause (a) and (b) above, there shall be no liability on the part
of any Party hereto, any of its Affiliates or controlling Persons or any of
their respective officers, directors, equity-holders, debtholders, members,
partners, controlling Persons, managers, agents or employees, other than as
provided for in this Section 8.1. Nothing contained in this Section 8.1 shall
relieve any Party hereto from liability for any breach of this Agreement that
occurs prior to such termination, which liability shall survive such
termination.

Section 8.2Survival.

All representations, warranties and covenants made herein and in any other
Transaction Document or any certificate or other written documentation delivered
pursuant thereto shall survive the Closing and continue in full force and effect
until the termination of this Agreement pursuant to Section 8.1 hereof. The
rights hereunder to indemnification, payment of Losses or other remedies based
on such representations, warranties and covenants shall not be affected by any
investigation conducted with respect to, or any Knowledge of Purchaser, or
knowledge with respect to any other Person, acquired (or capable of being
acquired) at any time (whether before or after the execution and delivery of
this Agreement or the Closing) in respect of the accuracy or inaccuracy of or
compliance with, any such representation, warranty or covenant.

Section 8.3Specific Performance; Equitable Relief.

Each of the Parties acknowledges that the other Party hereto will have no
adequate remedy at law if it fails to perform any of its obligations under any
of the Transaction Documents. In such event, each of the Parties hereto agrees
that the other Party hereto shall have the right, in addition to any other
rights it may have (whether at law or in equity), to specific performance of
this Agreement and to pursue any other equitable remedies including injunction.
Each of the Parties hereto may pursue such specific performance or other
equitable remedies without going through any of the procedures set forth in
Article VII.

40

 

--------------------------------------------------------------------------------

 

Section 8.4Notices.

All notices, consents, waivers and other communications hereunder shall be in
writing and shall be effective (a) upon receipt when sent through registered,
certified or first-class mail, return receipt requested, postage prepaid, with
such receipt to be effective the date of delivery indicated on the return
receipt, (b) upon receipt when sent by an overnight courier, (c) on the date
personally delivered to an authorized officer of the Party to which sent or (d)
on the date transmitted by facsimile or other electronic transmission with a
confirmation of receipt, in each case, confirmed in writing as above with a copy
emailed and addressed to the recipient as follows:

 

if to Seller, to:

 



Palo Biofarma, S.L.

Plaza Cein, Poligono Industrial Mocholí, Nave 52

Noain, Navarra, Spain 31110

Attention: Julio Castro, CEO

+34 948 346 255

jcastro@palobiofarma.com

with a copy to (which shall not constitute notice):

 

Oscar Alegre, Partner

RCD Legal

Escoles Pies 102

Barcelona, Spain 08017

+34-93-503-48-68

oalegre@rcd.legal

 

if to Purchaser, to:

XOMA (US) LLC
2200 Powell Street
Suite 310
Emeryville, CA 94608 USA

Attention: Legal Department
Telephone: (510) 204-7200
Facsimile: (510) 644-2011
Email: bob.maddox@xoma.com

with a copy to (which shall not constitute notice):

Karen Bertero

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA 90071-3197 USA

Telephone: (213) 229-7360

Facsimile: (213) 229-6360

Kbertero@gibsondunn.com

41

 

--------------------------------------------------------------------------------

 

 

Each Party may, by notice given in accordance herewith to the other Party
hereto, designate any further or different address to which subsequent notices,
consents, waivers and other communications shall be sent. Notwithstanding the
foregoing, Seller and Purchaser may deliver reports and notices required under
Section 5.1 via email provided that the parties shall have agreed in writing
upon mutually acceptable procedures for such delivery.

Section 8.5Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
Seller shall not be entitled to assign any of Seller’s obligations and rights
under this Agreement without the prior written consent of Purchaser, which shall
not be unreasonably withheld, provided that any such assignee agrees in writing
to assume all obligations hereunder. Purchaser may assign any of its rights to
receive the Purchased Royalty Payments hereunder, in whole or in part, to any
Third Party. Purchaser shall give notice of any such assignment to Seller
promptly after the occurrence thereof. Notwithstanding the foregoing, either
Party may, without the written consent of the other, assign this Agreement and
its rights and delegate its obligations hereunder to an entity that acquires all
or substantially all of the business or assets of the assigning party to which
this Agreement pertains in connection with the transfer or sale of all or
substantially all of its business, or in the event of its merger, consolidation,
change in control or similar transaction, in which case any permitted assignee
shall assume all obligations of its assignor under this Agreement. Any purported
assignment in violation of this Section 8.5 shall be null and void.

Section 8.6Nature of Relationship.

The relationship between Seller and Purchaser is solely that of seller and
purchaser, and neither Seller nor Purchaser has any fiduciary or other special
relationship with the other Party hereto or any of its Affiliates. Nothing
contained herein or in any other Transaction Document shall be deemed to
constitute Seller and Purchaser as a partnership, an association, a joint
venture or any other kind of entity or legal form for any purposes, including
any Tax purposes. The Parties agree that they shall not take any inconsistent
position with respect to such treatment in any filing with any Governmental
Authority.

Section 8.7Entire Agreement.

This Agreement together with the Exhibits hereto (which are incorporated herein
by reference), the CDA, and the other Transaction Documents constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements (except for the CDA), understandings
and negotiations, both written and oral, between the parties hereto with respect
to the subject matter of this Agreement. No representation, inducement, promise,
understanding, condition or warranty not set forth herein (or in the Exhibits
hereto or the other Transaction Documents) has been made or relied upon by
either Party hereto. Neither this Agreement nor any provision hereof is intended
to confer upon any Person other than the Parties hereto and the other Persons
referenced in Article VII any rights or remedies hereunder.

Section 8.8Governing Law.

(a)THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL SUBSTANTIVE LAWS OF THE STATE OF CALIFORNIA WITHOUT REFERENCE TO THE
RULES THEREOF

42

 

--------------------------------------------------------------------------------

 

RELATING TO CONFLICTS OF LAW, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(b)Each of the Parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of a court with
applicable jurisdiction located in San Francisco, California, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the Parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such court located in San Francisco, California. Each of the Parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.

(c)Each of the Parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 8.8. Each of the Parties hereto hereby irrevocably waives, to the
fullest extent permitted by Applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d)Each of the Parties hereto irrevocably consents to service of process in the
manner provided for notices in Section 8.4. Nothing in this Agreement will
affect the right of any Party hereto to serve process in any other manner
permitted by Applicable Law.

Section 8.9Confidentiality.

All Confidential Information exchanged by the Parties hereto, including Third
Party Confidential Information, for purposes of fulfilling this Agreement, shall
remain in the ownership of the originating Party, shall be considered and be
maintained as Confidential Information as specified in the Mutual
Confidentiality Agreement (“CDA”) dated July 10, 2019, incorporated herein in
its entirety by reference. The Parties agree that the term of the CDA shall be
extended to run concurrently with the term of this Agreement and for a period of
three (3) years thereafter, and expressly be amended to further include the
obligation to use Confidential Information only for the purpose of fulfilling
obligations hereunder, and shall not otherwise be used for the benefit of the
Party receiving Confidential Information or for the benefit of a Third Party
without prior written approval from the Party disclosing the Confidential
Information.

Section 8.10Severability.

If one or more provisions of this Agreement are held to be invalid, illegal or
unenforceable by a court of competent jurisdiction, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement,
which shall remain in full force and effect, and the parties hereto shall
replace such invalid, illegal or unenforceable provision with a new provision
permitted by Applicable Law and having an economic effect as close as possible
to the invalid, illegal or unenforceable provision. Any provision of this
Agreement held invalid, illegal or unenforceable only in part or degree by a
court of competent jurisdiction shall remain in full force and effect to the
extent not held invalid, illegal or unenforceable.

43

 

--------------------------------------------------------------------------------

 

Section 8.11Counterparts.

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement shall become effective when each
Party hereto shall have received a counterpart hereof signed by the other Party
hereto. Any counterpart may be executed by facsimile or other electronic
transmission, and such facsimile or other electronic transmission shall be
deemed an original.

Section 8.12Amendments; No Waivers.

Neither this Agreement nor any term or provision hereof may be amended,
supplemented, restated, waived, changed or modified except with the written
consent of the parties hereto. No failure or delay by either Party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
No notice to or demand on either Party hereto in any case shall entitle it to
any notice or demand in similar or other circumstances. No waiver or approval
hereunder shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

Section 8.13Cumulative Remedies.

The remedies herein provided are cumulative and not exclusive of any remedies
provided by Applicable Law.

Section 8.14Table of Contents and Headings.

The Table of Contents and headings of the Articles and Sections of this
Agreement have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
or provisions hereof.

Section 8.15No Presumption Against Drafting Party.

Each of the Parties hereto acknowledges that each Party to this Agreement has
been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement. Accordingly, any rule of law or any
legal decision that would require interpretation of any claimed ambiguities in
this Agreement or any other Transaction Document against the drafting party has
no application and is expressly waived.

{SIGNATURE PAGE FOLLOWS}

 

44

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

PALO BIOPHARMA, S.L.

 

By:__________________________

Name: Julio Castro

Title: CEO

 

 

XOMA (US) LLC

 

By:__________________________

Name: James Neal

Title: CEO

[Signature Page to Royalty Purchase Agreement]